Exhibit 10.18

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

RESEARCH COLLABORATION AND LICENSE AGREEMENT

BY AND BETWEEN

GILEAD SCIENCES, INC.

AND

HOOKIPA BIOTECH AG

 

 







CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

TABLE OF CONTENTS

1.

DEFINITIONS AND INTERPRETATION


1

 

 

 

 

1.1

Definitions


1

 

1.2

Interpretation


12

 

 

 

2.

PROGRAMS


12

 

 

 

 

2.1

Goals


12

 

2.2

Research Plans; Records; Reports; Payments


12

 

2.3

Transition to Development of Licensed Product


13

 

2.4

Termination of Preliminary Funding Letter Agreement


13

 

 

 

3.

LICENSES; EXCLUSIVITY


13

 

 

 

 

3.1

License Grants


13

 

3.2

Sublicensing and Subcontracting Rights


14

 

3.3

Right of First Negotiation


14

 

3.4

No Other Rights


15

 

3.5

Exclusivity


15

 

3.6

Certain Terms of Hookipa Third Party Agreements


15

 

 

 

4.

GOVERNANCE


15

 

 

 

 

4.1

Joint Steering Committee


15

 

4.2

Joint Research Committee


16

 

4.3

Joint Committee General Provisions


17

 

4.4

Dispute Resolution


17

 

4.5

Alliance Managers


17

 

4.6

Costs of Governance


18

 

 

 

5.

TECHNOLOGY TRANSFERS


18

 

 

 

 

5.1

Disclosure of Know-How


18

 

5.2

Consultation and Assistance


18

 

5.3

Materials Transfer


18

 

5.4

Regulatory Transfer


18

 

 

 

6.

DEVELOPMENT AND REGULATORY MATTERS


19

 

 

 

 

6.1

Development


19

 

6.2

Development Reports


19

 

6.3

Development Diligence


19

 

6.4

Regulatory


19

 

6.5

Pharmacovigilance


20

 

6.6

Compliance


20

 

6.7

Regulatory Notices


20

 

 

 

7.

MANUFACTURING


20

 

 

 

 

7.1

Hookipa Supply


20

 

7.2

Supply Agreement; Initial Manufacturing Technology Transfer


20

 

7.3

Manufacturing


20

 

7.4

Manufacturing Know-How and Assistance


20

 

7.5

Subsequent Manufacturing Technology Transfer


20





i



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

 

 

 

8.

COMMERCIALIZATION


21

 

 

 

 

8.1

Commercialization


21

 

8.2

Commercialization Diligence


21

 

 

 

9.

FINANCIAL PROVISIONS


21

 

 

 

 

9.1

Upfront Payment


21

 

9.2

Milestone Payments


21

 

9.3

Royalty Payments


22

 

9.4

Royalty Step-Down


23

 

9.5

Third Party Obligations


24

 

9.6

Research Funding


25

 

9.7

No Projections


25

 

9.8

Non-Refundable and Non-Creditable Payments


25

 

9.9

Allocation of Payment Values


25

 

 

 

10.

REPORTS AND PAYMENT TERMS


26

 

 

 

 

10.1

Reports; Payment Terms


26

 

10.2

Currency; Adjustments to Payment Amounts


26

 

10.3

Blocked Currency


26

 

10.4

Taxes


26

 

10.5

Late Payments


27

 

10.6

Records and Audit Rights


27

 

 

 

11.

INTELLECTUAL PROPERTY RIGHTS


27

 

 

 

 

11.1

Ownership


27

 

11.2

Prosecution and Maintenance


28

 

11.3

Enforcement


29

 

11.4

Defense


29

 

11.5

Recovery


30

 

11.6

Trademarks


30

 

11.7

Patent Marking


30

 

11.8

Licensed Product Listings


30

 

11.9

Patent Term Extensions


30

 

 

 

12.

CONFIDENTIALITY


30

 

 

 

 

12.1

Duty of Confidence


30

 

12.2

Exceptions


31

 

12.3

Authorized Disclosures


31

 

12.4

Required Disclosure


31

 

12.5

Securities Filings


32

 

12.6

Terms of Agreement


32

 

12.7

Ongoing Obligation for Confidentiality


32

 

 

 

13.

TERM AND TERMINATION


32

 

 

 

 

13.1

Term


32

 

13.2

Termination for Material Breach


32

 

13.3

Termination for Insolvency


32

 

13.4

Termination by Gilead for Convenience


33

 

13.5

Rights in Bankruptcy


33





ii



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

 

 

 

14.

EFFECT OF TERMINATION


33

 

 

 

 

14.1

Termination by Gilead Without Cause or by Hookipa for Material Breach by or
Insolvency of Gilead


33

 

14.2

Termination by Gilead for Material Breach by or Insolvency of Hookipa


34

 

14.3

Survival


35

 

14.4

Termination Not Sole Remedy


35

 

 

 

15.

REPRESENTATIONS, WARRANTIES, AND COVENANTS


35

 

 

 

 

15.1

Representations and Warranties by Each Party


35

 

15.2

Representations and Warranties by Hookipa


35

 

15.3

Covenants of Hookipa


37

 

15.4

Further Representations, Warranties, and Covenants of Gilead


38

 

15.5

No Other Warranties


38

 

 

 

16.

INDEMNIFICATION; LIABILITY


38

 

 

 

 

16.1

Indemnification by Hookipa


38

 

16.2

Indemnification by Gilead


39

 

16.3

Indemnification Procedure


39

 

16.4

Mitigation of Loss


40

 

16.5

Special, Indirect and Other Losses


40

 

16.6

No Exclusion


40

 

16.7

Insurance


40

 

 

 

17.

PUBLICATIONS AND PUBLICITY


40

 

 

 

 

17.1

Publications


40

 

17.2

Publicity


41

 

 

 

18.

GENERAL PROVISIONS


41

 

 

 

 

18.1

Assignment


41

 

18.2

Extension to Affiliates


41

 

18.3

Severability


41

 

18.4

Governing Law and Waiver of Jury Trial


42

 

18.5

Dispute Resolution; Rules of Arbitration


42

 

18.6

Force Majeure


43

 

18.7

Waivers and Amendments


43

 

18.8

Relationship of the Parties


43

 

18.9

Notices


43

 

18.10

Further Assurances


44

 

18.11

Compliance with Law


44

 

18.12

No Third Party Beneficiary Rights


44

 

18.13

English Language


44

 

18.14

Expenses


44

 

18.15

Entire Agreement


44

 

18.16

Counterparts


44

 

18.17

Cumulative Remedies


44

 





iii



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

LIST OF EXHIBITS AND SCHEDULES

Exhibits

 

 

 

Exhibit A:

 

[***]

Exhibit B:

 

[***]

Exhibit C:

 

[***]

 

Schedules

 

Schedule 9.5(a):

 

[***]

Schedule 17.2(b):

 

Draft Press Release

 

 



iv



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

RESEARCH COLLABORATION AND LICENSE AGREEMENT

This RESEARCH COLLABORATION AND LICENSE AGREEMENT (this “Agreement”) is made as
of June 4, 2018 (the “Effective Date”), by and between Gilead Sciences, Inc., a
Delaware corporation having an office at 333 Lakeside Drive, Foster City, CA
94404 (“Gilead”) and Hookipa Biotech AG, an Austrian corporation
(Aktiengesellschaft)  having an office at St Marx Vienna Bio Center:
Helmut-Qualtinger-Gasse 2, 1030 Vienna, Austria (“Hookipa”).  Gilead and Hookipa
are each referred to individually as a “Party”  and together as the “Parties.”

RECITALS

WHEREAS,  Gilead and its Affiliates are in the business of Researching,
Developing, Manufacturing, and Commercializing (each, as defined below)
pharmaceutical and biological products and therapies;

WHEREAS,  Hookipa Controls the Licensed Technology (each, as defined below);

WHEREAS,  Gilead and Hookipa are parties to the Preliminary Funding Letter
Agreement (as defined below), pursuant to which the Parties are currently
collaborating on certain preclinical research;

WHEREAS,  Gilead and Hookipa wish to further collaborate with respect to certain
preclinical research programs to evaluate potential vaccine products using or
incorporating the Hookipa Technologies for the treatment, cure, diagnosis, or
prevention of HBV or HIV (each, as defined below);

WHEREAS,  Gilead wishes to obtain, and Hookipa wishes to grant, an exclusive
license under the Licensed Technology on the terms and conditions of this
Agreement; and

WHEREAS,  subject to the terms and conditions of this Agreement, the Parties’
overall collaboration under this Agreement is contemplated to consist of:
(i) the HBV Program during the HBV Collaboration Term, and the HTV Program
during the HIV Collaboration Term; and (ii) on a Licensed Product-by-Licensed
Product basis, the Development, Manufacture, and Commercialization of such
Licensed Product by or on behalf of Gilead, its Affiliates, or its sublicensees
in the Field.

NOW, THEREFORE,  in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:

1.        DEFINITIONS AND INTERPRETATION

1.1        Definitions.

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized shall have the meanings set forth below, or the meaning as
designated in the indicated places throughout this Agreement.

“ACA”  means the Patient Protection and Affordable Care Act.

“Accounting Standards”  means, with respect to Gilead, U.S. GAAP and, with
respect to Hookipa, Austrian GAAP.

“Affiliate”  means, with respect to a Person, any entity or person that
controls, is controlled by, or is under common control with that Person, For the
purpose of this definition, “control” or “controlled” means, direct or indirect,
ownership of more than fifty percent (50%) of the shares of stock entitled to
vote for the election of directors in the case of a corporation or more than
fifty percent (50%) of the equity interest in the case of any other type of
legal entity; status as a general partner in any partnership; or any other
arrangement whereby the entity or person controls or has the right to control
the board of directors or equivalent governing body of a corporation or other
entity or the ability to cause the direction of the management or policies of a
corporation or other entity.  The Parties acknowledge that in the case of
entities organized under the laws of certain countries where the maximum
percentage ownership permitted by Applicable Law for a foreign investor is less
than fifty percent (50%), such lower percentage shall be substituted in the
preceding sentence; provided, that such foreign investor has the power to direct
the management and policies of such entity.





1



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

“Affordable Basis”  means the sale or other disposition of a Licensed Product at
cost or with a [***] of the fully-burdened Manufacturing/acquisition cost of
such Licensed Product.

“Agreement”  shall have the meaning set forth in the first and opening paragraph
of this Agreement.

“Alliance Manager”  shall have the meaning set forth in Section 4.5.

“Antigen”  means an HBV Antigen or an HIV Antigen, as the context requires.

“Applicable Law”  means, individually and collectively, any federal, state,
local, national, and supra-national laws, treaties, statutes, ordinances, rules,
and regulations, including any rules, regulations, guidance, guidelines, or
requirements having the binding effect of law of national securities exchanges,
automated quotation systems, or securities listing organizations, Regulatory
Authorities, courts, tribunals, agencies other than Regulatory Authorities,
legislative bodies, and commissions that are in effect from time to time during
the Term and applicable to a particular activity hereunder.  Applicable Law
includes Data Protection Law.

“Audited Party”  shall have the meaning set forth in Section 10.6(b).

“Auditing Party”  shall have the meaning set forth in Section 10.6(b).

“Auditor”  shall have the meaning set forth in Section 10.6(b).

“Austrian GAAP”  means Austrian generally accepted accounting principles, as
consistently applied.

“Base Exchange Rate”  means the exchange rate of [***] USD per Euro.

“Biosimilar”  means a biological medicine or biological product for human use
which: (a) is highly similar to a reference biological medicine or biological
product that has Regulatory Approval in the country or jurisdiction in question;
(b) has no clinically meaningful differences from such reference product as
determined by Applicable Laws or any applicable Regulatory Authority; and (c) is
approved for use (i) in the U.S., as a biosimilar biologic product (as defined
in the ACA) pursuant to an abbreviated regulatory approval process established
under the ACA, (ii) in the EU, as a similar biological medicine pursuant to
Directive 2001/83/EC or Regulation (EC) No 726/2004 (as applicable), or (iii) in
any other country or jurisdiction, pursuant to an equivalent regime in such
county or jurisdiction.

“BLA”  means a Biologics License Application filed with the FDA in the United
States with respect to a Licensed Product, as defined in Title 21 of the U.S.
Code of Federal Regulations, Section 601.2 et seq.

“Breaching Party”  shall have the meaning set forth in Section 13.2.

“Brief”  shall have the meaning set forth in Section 18.5(b).

“Business Day”  means a day that is not: (a) a Saturday, Sunday, a day on which
banking institutions in San Francisco, California or Vienna, Austria are
required by Applicable Law to remain closed or otherwise generally closed; or
(b) December 26 through December 31.

“Calendar Quarter”  means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1, and October 1, except that the first
Calendar Quarter of the Term shall commence on the Effective Date and end on the
day immediately prior to the first to occur of January 1, April 1, July 1, or
October 1 after the Effective Date, and the last Calendar Quarter shall end on
the last day of the Term.

“Calendar Year”  means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs and the last Calendar
Year of the Term shall commence on January 1 of the year in which the Term ends
and end on the last day of the Term.

“Claims”  shall have the meaning set forth in Section 16.1.





2



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

“CMC”  means chemistry, manufacturing, and controls portion of a Regulatory
Filing.

“Code”  shall have the meaning set forth in Section 13.3.

“Collaboration Term”  means the HBV Collaboration Term or the HIV Collaboration
Term, as the context requires.

“Combination Product”  means any product, [***], that combines: (a) [***] (the
“Vaccine Product”); and (b) one (1) or more [***] (each, an “Other Product”),
whether [***].

“Commercialize”  means to market, promote, distribute, import, export, offer to
sell, or sell a pharmaceutical or biological product or conduct other
commercialization activities, and “Commercialization”  means marketing,
promoting, distributing, importing, exporting, offering for sale, selling or
other commercialization activities with respect to a pharmaceutical or
biological product.  For clarity, “Commercialization” does not include
Development or Manufacturing.

“Commercially Reasonable Efforts”  means: (a) with respect to [***]; and
(b) with respect to [***].

“Competing Infringement”  has the meaning set forth in Section 11.3(a).

“Confidential Information”  means any non-public, proprietary, scientific,
technical, business, or other information of a Party or of any of its Affiliates
which is disclosed to or otherwise received by the other Party in context of the
performance of this Agreement on or after the Effective Date, whether in
writing, orally or in graphic form, whether by hard copy or by electronic data
transfer, whether explicitly marked as confidential or not, in particular
information relating to corporate status, intellectual property rights,
know-how, trade and business secrets, products, development activities,
commercial and licensing relationships, business status and strategies as well
as marketing plans, technical or non-technical data, scientific data, analysis,
studies and results, chemical structures and sequences, financial and commercial
data, financial plans, or lists of actual or potential partners, customers or,
suppliers, and including any information that would be apparent to a reasonable
Person, familiar with the Parties’ business or industry, to be of a confidential
or proprietary nature, as well as any other information deemed Confidential
Information as expressly provided in this Agreement.  For clarity, subject to
Section 12.2: (a) any Know-How provided or otherwise made available by Gilead
for use in a Program (including Antigens), shall be deemed Gilead’s Confidential
Information; and (b) any Know-How provided or otherwise made available by
Hookipa for use in a Program shall be deemed Hookipa’s Confidential Information.

“Control”  or “Controlled”  means, with respect to any Patent Rights, Know-How,
material, or other intellectual property rights, or any proprietary or trade
secret information, that a Party or any of its Affiliates: (a) owns such Patent
Right, Know-How, material, or other intellectual property right, or proprietary
or trade secret information; or (b) has a license to or a right to use such
Patent Right, Know-How, material, or other intellectual property right, or
proprietary or trade secret information and, in each case of (a) or (b),
possesses the right (other than by operation of this Agreement), whether
directly or indirectly, to grant the other Party access, a right to use, or a
license or sublicense, as applicable, to or under such Patent Rights, Know-How,
material, or other intellectual property rights, or proprietary or trade secret
information, as provided herein, without: (i) violating the terms of any
agreement with or obligation to any Third Party in existence as of the time such
Party or any Affiliates of such Party would first be required hereunder to grant
the other Party such access, right to use, license, or sublicense; or
(ii) incurring any financial or other material obligation towards any Third
Party that assigned or licensed such Patent Rights, Know-How, material, or other
intellectual property rights, or disclosed such proprietary or trade secret
information to such first Party or any Affiliates of such first Party that
become due in connection with the other Party’s use thereof hereunder, unless,
with respect to (ii): (A) such other Party agrees in writing to pay any sums
arising from such financial obligations pursuant to Section 9.5(a); or (B) such
financial obligations are triggered pursuant to a Hookipa Third Party Agreement
set forth on Schedule 9.5(a).

“Data Protection Law”  means the Regulation (EU) 2016/679 of the European
Parliament and of the Council of 27 April 2016 on the protection of natural
persons with regard to the processing of personal data and on the free movement
of such data, and repealing Directive 95/46/EC (General Data Protection
Regulation) as well as, if applicable, any other data protection laws of the
United States and any data protection laws applicable to either Party in
connection with this Agreement.  “Personal Data” as used in this Agreement shall
mean any information relating to an identified or identifiable natural person as
defined in the General Data Protection Regulation.





3



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

“Default”  means: (a) any breach, violation, or default; (b) the existence of
circumstances or the occurrence of an event that with the passage of time or the
giving of notice or both would constitute a breach, violation, or default; or
(c) the existence of circumstances or the occurrence of an event that, with or
without the passage of time or the giving of notice or both, would give rise to
a right of termination, renegotiation, acceleration, or material change of
terms.

“Develop”  or “Development”  means drug or vaccine development activities
relating to pharmaceutical or biological products, including test method
development, process development and stability testing, assay and audit
development, toxicology, formulation, quality assurance and quality control
development, statistical analysis, clinical trials, and regulatory affairs, and
the preparation, filing, and prosecution of MAAs and other Regulatory
Approvals.  For clarity, “Development” does not include Research, Manufacturing,
or Commercialization.

“Development-Ready”  shall have the meaning set forth in Section 2.3.

“Disclosing Party”  shall have the meaning set forth in Section 12.1.

“Dispute”  shall have the meaning set forth in Section 18.5(a).

“Effective Date”  shall have the meaning set forth in the first and opening
paragraph of this Agreement.

“EMA”  means the European Medicines Agency or any successor entity thereto.

“Encumbrance”  means any claim, charge, equitable interest, hypothecation, lien,
mortgage, pledge, option, license, assignment to a Third Party, power of sale,
retention of title by a Third Party, right of pre-emption, right of first
refusal, or security interest of any kind.

“EU”  means the European Union, as its membership may be constituted from time
to time and any successor thereto.

“EU Major Market Countries”  means France, Germany, Italy, Spain, and the United
Kingdom.

“EU Regulatory Approval”  means achievement of both: (a) receipt of written
notice from EMA of approval by EMA of an MAA submitted by Gilead, its
Affiliates, or its sublicensees for a Licensed Product; and (b) either
(i) receipt of written notice from the applicable Regulatory Authorities of
Pricing Approval for such Licensed Product in [***] EU Major Market Countries,
or (ii) First Commercial Sale (disregarding any requirements for Pricing
Approvals) of such Licensed Product in [***] EU Major Market Countries.

“FDA”  means the United States Food and Drug Administration or any successor
entity thereto.

“FDCA”  shall have the meaning set forth in Section 6.6.

“Field”  means all uses, including treatment, cure diagnosis, or prevention, in
the indications HIV or HBV [***].

“First Commercial Sale”  means, with respect to a Licensed Product, the first
sale or other disposition for value of such Licensed Product to a Third Party by
Gilead or its Affiliates or sublicensees in a country in the Territory following
applicable Regulatory Approval of such Licensed Product in such
country.  Dispositions of Licensed Product, or use of Licensed Product in,
clinical trials or other scientific testing, as free samples, or under named
patient use, compassionate use, patient assistance, charitable purposes, on an
Affordable Basis, or test marketing programs or other similar programs or
studies shall not be considered a First Commercial Sale.

“[***]”  means [***].

“FTE”  shall have the meaning set forth in the definition of “FTE Rate.”

“FTE Rate” means a rate of [***] per annum based on the yearly time for a
full-time equivalent scientific employee during the applicable Collaboration
Term, consisting of a total of [***] hours per annum (“FTE”), to be pro-rated on
a [***] basis if necessary (per annum amount to be divided by [***] to produce
the rate per whole day consisting of at least [***] hours); such rate to be:
(a) restricted to scientific work and managerial activities related directly to
the applicable Program(s); and (b) increased at the start of each Calendar Year
by [***] during the Collaboration Term, commencing on January 1, 2019; provided,
that the increase as of January 1, 2019 shall be based on [***].  For the
avoidance of doubt: (i) such rate includes [***]; and (ii) in no event shall any
one (1) individual be counted as more than one (1) FTE.





4



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

“GCP”  means the then-current standards, practices, and procedures:
(a) promulgated or endorsed by the FDA as set forth in the guidelines entitled,
“Guidance for Industry E6 Good Clinical Practice: Consolidated Guidance,”
including related regulatory requirements imposed by the FDA; (b) set forth in
Directive 2001/20/EC of the European Parliament and of the Council of April 4,
2001 and Commission Directive 2005/28/EC of April 8, 2005; (c) ICH Guideline for
Good Clinical Practice E6; (d) analogous Applicable Laws of an applicable
Regulatory Authority; and (e) all additional Regulatory Authority documents or
regulations that replace, amend, modify, supplant, or complement any of the
foregoing.

“Generic Version”  means, with respect to a Licensed Product, a product
(including a “biogeneric,” “follow-on biologic,” “follow-on biological medicine
or product,” “follow-on protein product,” “similar biological medicine or
product,” or “biosimilar product”) that: (a) within the U.S., is “biosimilar” or
“interchangeable,” with respect to such Licensed Product as evaluated by the FDA
or otherwise determined by Applicable Law; or (b) in the ROW, is determined by
the applicable Regulatory Authority or by Applicable Law to be “similar,”
“comparable,” “interchangeable,” “bioequivalent,” or “biosimilar” to such
Licensed Product.  For clarity, a Biosimilar of a Licensed Product shall
constitute a Generic Version of such Licensed Product.

“Gilead”  shall have the meaning set forth in the first and opening paragraph of
this Agreement.

“Gilead Background Intellectual Property”  means any and all Patent Rights,
Know-How, and other intellectual property rights: (a) in existence and owned or
otherwise Controlled by Gilead or its Affiliates as of the Effective Date; or
(b) that arise outside of this Agreement and are owned or otherwise Controlled
by Gilead or its Affiliates after the Effective Date.

“Gilead Improvements”  mean any and all Improvements other than Hookipa
Technologies Improvements.

“Gilead Indemnitees”  shall have the meaning set forth in Section 16.1.

“GLP”  means the then-current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C.F.R. Part 58, as such regulations may be
amended from time to time, and analogous Applicable Laws of an applicable
Regulatory Authority and all additional Regulatory Authority documents or
regulations that replace, amend, modify, supplant, or complement any of the
foregoing.

“GMP”  means then-current standards for the Manufacture of pharmaceutical
products, pursuant to: (a) the FDCA (21 U.S.C. § 321 et seq.); (b) relevant
United States regulations in Title 21 of the United States Code of Federal
Regulations (including Parts 11, 210, and 211); (c) European Community
Directives 2003/94 and 91/356/EC; (d) the European Community Guide to Good
Manufacturing Practice for Medicinal Intermediate Products; (e) ICH Q7A Good
Manufacturing Practice Guidance for Active Pharmaceutical Ingredients;
(f) analogous Applicable Laws of an applicable Regulatory Authority at the time
of Manufacture; and (g) all additional Regulatory Authority documents or
regulations that replace, amend, modify, supplant, or complement any of the
foregoing.

“HBV”  means hepatitis B virus.

“HBV Antigen”  means any [***] that is intended to stimulate an immune response
in humans against HBV.

“HBV Collaboration Term”  means the period of time commencing on the Effective
Date and concluding upon the earlier of: (a) the completion of all activities
set forth in the HBV Research Plan; or (b) the termination of the HBV Program in
accordance with Section 13.4(a)(ii).

“HBV Licensed Product”  means any product containing, incorporating, or
otherwise including an HBV Licensed Vaccine, in any dosage strength,
formulation, or method of administration.

“HBV Licensed Vaccine”  means any vaccine developed under this Agreement, which
vaccine was developed from or otherwise uses the Hookipa Technologies to express
one (1) or more HBV Antigens.

“HBV Program”  means all Research activities conducted solely or jointly by the
Parties during the HBV Collaboration Term pursuant to the HBV Research Plan.

“HBV Research Budget”  shall have the meaning set forth in the definition of
“HBV Research Plan.”





5



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

“HBV Research Plan”  means the research plan attached as Exhibit A and any
amendments thereto, including the integrated budget (the “HBV Research Budget”),
research goals, activities (including IND-Enabling Studies), timelines,
deliverables, allocation of responsibilities between the Parties, and the
commitment of resources by the respective Parties with respect to the HBV
Program.

“HBV Royalty Term”  shall have the meaning set forth in Section 9.3(b)(i).

“HIV”  means human immunodeficiency virus.

“HIV Antigen”  means any [***] that is intended to stimulate an immune response
in humans against HIV.

“HIV Collaboration Term”  means the period of time commencing on the Effective
Date and concluding upon the earlier of: (a) the completion of all activities
set forth in the HIV Research Plan; or (b) the termination of the HIV Program in
accordance with Section 13.4(a)(i),

“HIV Licensed Product”  means any product containing, incorporating, or
otherwise including an HIV Licensed Vaccine, in any dosage strength,
formulation, or method of administration.

“HIV Licensed Vaccine”  means any vaccine developed under this Agreement, which
vaccine was developed from or otherwise uses the Hookipa Technologies to express
one (1) or more HIV Antigens.

“HIV Program”  means all Research activities conducted solely or jointly by the
Parties during the HIV Collaboration Term pursuant to the HIV Research Plan.

“HIV Research Budget”  shall have the meaning set forth in the definition of
“HIV Research Plan.”

“HIV Research Plan”  means the research plan attached as Exhibit B and any
amendments thereto, including the integrated budget (the “HIV Research Budget”),
research goals, activities (including IND-Enabling Studies), timelines,
deliverables, allocation of responsibilities between the Parties, and the
commitment of resources by the respective Parties with respect to the HIV
Program.

“Hookipa”  shall have the meaning set forth in the first and opening paragraph
of this Agreement.

“Hookipa Background Intellectual Property”  means any and all Patent Rights,
Know-How, and other intellectual property rights: (a) in existence and owned or
otherwise Controlled by Hookipa or its Affiliates as of the Effective Date; or
(b) that arise outside of this Agreement and are owned or otherwise Controlled
by Hookipa or its Affiliates after the Effective Date.

“Hookipa Indemnitees”  shall have the meaning set forth in Section 16.2.

“Hookipa Know-How”  means any and all Know-How owned or otherwise Controlled by
Hookipa or its Affiliates as of the Effective Date or at any time during the
Term which is necessary or reasonably useful for Researching, Developing,
Manufacturing, or Commercializing Licensed Products.

“Hookipa Patent Rights”  means any and all Patent Rights owned or otherwise
Controlled by Hookipa or its Affiliates as of the Effective Date or at any time
during the Term which are necessary or reasonably useful for Researching,
Developing, Manufacturing, or Commercializing Licensed Products.  Exhibit C sets
forth a complete and accurate list of all Hookipa Patent Rights as of the
Effective Date.  Hookipa shall update Exhibit C as necessary from time to time
to reflect the then-current Hookipa Patent Rights.

“Hookipa Technologies”  means the TheraT Technology Platform and the Vaxwave
Technology Platform,

“Hookipa Technologies Improvements”  mean any Improvements that specifically
relate to the Hookipa Technologies.  For the avoidance of doubt, an [***].

“Hookipa Third Party Agreement”  means any agreement between Hookipa or an
Affiliate thereof, on the one hand, and a Third Party, on the other hand:
(a) which is set forth on Schedule 9.5(a); or (b) which Gilead accepts pursuant
to Section 9.5(a).

“ICC Rules”  shall have the meaning set forth in Section 18.5(b).





6



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

“Improvements”  means: (a) any and all Know-How, compounds, sequences,
molecules, data, derivatives, designs, developments, discoveries, enhancements,
inventions, materials, modifications, new uses, processes, products, research
results, techniques, writings, or other technology rights, whether or not
patentable, in each case, that are invented, conceived, reduced to practice, or
otherwise developed in the course of performance of this Agreement, whether
solely by or on behalf of each of the Parties or jointly by or on behalf of both
Parties; and (b) any and all Patent Rights and other intellectual property
rights in any of the foregoing.

“IND”  means an Investigational New Drug application in the U.S. filed with the
FDA or the corresponding application for the investigation of Licensed Products
in any other country or group of countries, as defined in the Applicable Laws
and filed with the Regulatory Authority of the relevant country or group of
countries.

“IND-Enabling Studies”  means studies that are reasonably required to meet the
requirements for filing an IND with a Regulatory Authority, including GLP
toxicology and safety studies, or studies required for the preparation of the
CMC section of such IND, including studies relating to analytical methods and
purity analysis, and formulation and manufacturing development studies, and
which also includes ADME (absorption, distribution, metabolism, and excretion)
information, all as necessary to obtain the permission of the Regulatory
Authority in the relevant jurisdiction to begin human clinical testing, which,
for the avoidance of doubt, include the studies and activities identified in
each of the HBV Research Plan or the HIV Research Plan as IND-Enabling Studies.

“Indemnification Claim Notice”  shall have the meaning set forth in
Section 16.3(b).

“Indemnified Party”  shall have the meaning set forth in Section 16.3(b).

“Indemnifying Party”  shall have the meaning set forth in Section 16.3(b).

“Indemnitee”  means a Gilead Indemnitee or a Hookipa Indemnitee, as the context
requires.

“Joint Committee”  means the JRC or the JSC, as the context requires.

“Joint Committee Co-Chairs”  means the JRC Co-Chairs or the JSC Co-Chairs, as
the context requires.

“Joint Research Committee”  or “JRC”  shall have the meaning set forth in
Section 4.2(a).

“Joint Steering Committee”  or “JSC”  shall have the meaning set forth in
Section 4.1(a).

“JRC Co-Chair”  shall have the meaning set forth in Section 4.2(b).

“JSC Co-Chair”  shall have the meaning set forth in Section 4.1(b).

“Know-How”  means all tangible and intangible scientific or technical
information, know-how, and data of any type whatsoever, whether or not
patentable, including inventions, discoveries, trade secrets, specifications,
instructions, processes, formulae, materials, expertise and other technology
applicable to compounds, sequences, molecules, formulations, compositions,
products or to their manufacture, development, registration, use or
commercialization or methods of assaying or testing them or processes for their
manufacture, formulations containing them, compositions incorporating or
comprising them and including all biological, chemical, pharmacological,
biochemical, toxicological, pharmaceutical, physical, and analytical, safety,
quality control, manufacturing, preclinical, and clinical data, instructions,
processes, formulae, expertise, and information, Regulatory Filings, and copies
thereof, relevant to the development, manufacture, use, or commercialization of,
or which may be useful in studying, testing, development, production, or
formulation of, products, or intermediates for the synthesis thereof,

“Knowledge”  means, with respect to any Person, the [***] knowledge of such
Person’s executive officers, including, with respect to each Party, its Senior
Officer, after [***].  [***].

“Licensed Product”  means an HBV Licensed Product or an HIV Licensed Product, as
the context requires.

“Licensed Technology”  means all Hookipa Patent Rights and Hookipa Know-How.

“Licensed Vaccine”  means an HBV Licensed Vaccine or an HIV Licensed Vaccine, as
the context requires.





7



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

“Loss of Market Exclusivity”  means, with respect to any Licensed Product in any
country or jurisdiction in the Territory, that: (a) [***] Generic Versions of
such Licensed Product has been sold by any Third Party (other than a permitted
sublicensee of Gilead) in such country or jurisdiction; and (b) units of such
Generic Version(s) sold in that country or jurisdiction during any [***]
represent at least [***] of the sum of: (i) units of such Generic Version(s) and
(ii) units of such Licensed Product, sold in that country or jurisdiction during
such [***].

“Losses”  shall have the meaning set forth in Section 16.1.

“MAA”  means an application for the authorization to market a Licensed Product
in any country or group of countries, as defined in the Applicable Laws, and
filed with the Regulatory Authority of a given country or group of countries,
including a BLA.

“Manufacture”  means all activities related to manufacturing, packaging,
in-process and finished product testing, release of product or any component or
ingredient thereof, quality assurance and quality control activities related to
manufacturing and release of product, ongoing stability tests, storage,
shipment, and regulatory activities related to any of the foregoing.  For
clarity, “Manufacture” does not include Research, Development, or
Commercialization.

“Measurement Date”  shall have the meaning set forth in Section 10.2(b).

“Milestone Payments”  means the payments to be made by Gilead to Hookipa upon
the achievement of the corresponding Milestones as set forth in Section 9.2,

“Milestones”  means the milestone events relating to the Licensed Products as
set forth in Section 9.2.

“Net Sales” means, with respect to a Licensed Product, the gross amount invoiced
or billed on sales of such Licensed Product in the Territory by a Selling Party
to any Third Party in bona-fide, arms’-length transactions, less [***]:

(a)        normal and customary trade, cash, and quantity discounts, allowances,
and credits allowed or paid, in the form of deductions actually allowed with
respect to sales of such Licensed Product (to the extent not already reflected
in the amount invoiced and excluding commissions for Commercialization);

(b)        retroactive price reductions, allowances, or credits actually granted
upon rejections or returns of Licensed Product, including for recalls or damaged
good and billing errors;

(c)        discounts, chargeback payments, rebates, and reimbursements granted
to wholesalers and other distributors, pharmacies and other retailers, managed
care organizations, group purchasing organizations, or other buying groups,
pharmacy benefit management companies, health maintenance organizations,
federal, state/provincial, local, or other governments, and any other providers
of health insurance coverage, health care organizations, or other health care
institutions (including hospitals), health care administrators, or patient
assistance or other similar programs;

(d)        compulsory payments and cash rebates related to the sales of such
Licensed Product paid to a governmental authority (or agent thereof) pursuant to
governmental regulations by reason of any national or local health insurance
program or similar program, including required chargebacks and retroactive price
reductions, to the extent allowed and taken; including government levied fees as
a result of healthcare reform policies, to the extent such fees are specifically
allocated to sales of such Licensed Product as a percentage of Gilead’s entire
pharmaceutical product sales;

(e)        reasonable and customary freight, shipping insurance and other
transportation expenses to the extent they are separately itemized and included
in the gross amount invoiced and charged to the buyer;

(f)        tariffs; duties; import, export, excise, sales, use, turnover,
value-added, and other similar taxes (other than taxes based on income); customs
duties; or other government charges, in each case imposed on the sale of
Licensed Product to the extent included in the price and separately itemized on
the invoice, including VAT, but only to the extent that such VAT are not
reimbursable or refundable;

(g)        amounts invoiced for sales of Licensed Product that are written off
as uncollectible after reasonable collection efforts, in accordance with
standard practices of the applicable party; provided, that any recovery of such
amounts shall be deemed a sale for the purposes of calculating Net Sales; and





8



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(h)        any other specifically identifiable amounts included in gross amounts
invoiced or billed for the Licensed Products, to the extent such amounts are
customary deductions from net sales calculations in the pharmaceutical or
biotechnology industries in the applicable country or countries for reasons
substantially equivalent to those listed above.

Such amounts shall be determined from the books and records of the Selling
Party, maintained in accordance with Accounting Standards.  With respect to Net
Sales not denominated in USD, Gilead shall convert such Net Sales from the
applicable foreign currency into USD in accordance with Section 10.2.

Net Sales shall include the cash consideration received on a sale and the fair
market value of all non-cash consideration.  Dispositions of Licensed Product
for, or use of Licensed Product in, clinical trials or other scientific testing,
as free samples, or under named patient use, compassionate use, patient
assistance, charitable purposes, on an Affordable Basis, or test marketing
programs or other similar programs or studies shall not result in any Net Sales.

In order to determine Net Sales of a Licensed Product that is a Combination
Product, the Net Sales applicable to such Combination Product in a country shall
be determined by [***].

If [***], then Net Sales shall be calculated by [***].

If [***], then Net Sales shall be calculated by [***].

If [***], the adjustment to Net Sales shall be determined by [***].

“Non-Breaching Party”  shall have the meaning set forth in Section 13.2.

“Other Product”  shall have the meaning set forth in the definition of
“Combination Product.”

“Out-of-Pocket Costs”  means, with respect to certain activities hereunder,
direct expenses actually paid by a Party or its Affiliates to Third Parties and
specifically identifiable and incurred to conduct such activities, but excluding
(with respect to Hookipa’s Research activities) any costs included in the FTE
Rate.

“Party” and “Parties”  shall have the meaning set forth in the first and opening
paragraph of this Agreement.

“Patent Rights”  means all rights, title, and interests in and to: (a) all
national, regional, and international patents and patent applications filed in
any country of the world, including provisional patent applications and all
supplementary protection certificates; (b) all patent applications filed either
from such patents, patent applications, or provisional applications or from an
application claiming priority to any of the foregoing, including any
continuation, continuation-in-part, divisional, provisional, converted
provisional, and continued prosecution application, or any substitute
application; (c) any patent issued with respect to or in the future issued from
any such patent applications, including utility models, petty patents, design
patents, and certificates of invention; and (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, reexaminations, and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications.

“Patent Term Extensions”  shall have the meaning set forth in Section 11.9.

“Payment Floor”  shall have the meaning set forth in Section 9.5(c).

“Permitted Recipient”  has the meaning set forth in Section 12.3(e).

“Person”  means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization, or other entity.

“Personal Data”  shall have the meaning set forth in the definition of “Data
Protection Law.”

“Phase 1  Clinical Trial”  means a human clinical trial which provides for the
first introduction into humans of a product, conducted in normal volunteers or
patients to get information on product safety, tolerability, immunogenicity,
pharmacological activity, or pharmacokinetics, as more fully defined in 21
C.F.R. § 312.21(a) (or the foreign equivalent thereof).





9



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

“Phase 1b Clinical Trial”  means a Phase 1 Clinical Trial in the target patient
population that is designed to establish safety and immunogenicity, which may
also be designed to establish an initial indication of efficacy.

 

“Phase 2 Clinical Trial”  means a human clinical trial, the principal purposes
of which are the evaluation of the efficacy of such product for a particular
indication in the target patient population and a determination of the common
side-effects and risks associated with the product in the dosage range to be
prescribed and to obtain sufficient information about the efficacy for such
pharmaceutical product in the disease or condition being studied to permit the
design and dose of such product in a Registrational Clinical Trial.  Phase 2
Clinical Trial shall exclude in all cases any combined Phase 1 Clinical
Trial/Phase 2 Clinical Trial.

 

“PPI”  means the Producer Price Index published by EuroStat.

 

“Preliminary Funding Letter Agreement”  means that certain Letter Agreement Re:
Funding of Early Research Activities, by and between Gilead and Hookipa, dated
[***].

 

“Pricing Approval”  means any approval, agreement, determination, or decision
establishing prices that can be charged to consumers for a pharmaceutical
product or that shall be reimbursed by governmental authorities for a
pharmaceutical product, in each case, in a country where governmental
authorities approve or determine pricing for pharmaceutical products for
reimbursement or otherwise.

 

“Prior CDA” means the Mutual Confidential Disclosure Agreement between the
Parties, dated [***].

 

“Product Marks” shall have the meaning set forth in Section 11.6.

 

“Program”  means the HBV Program or the HIV Program, as the context requires.

 

“Proof of Concept Clinical Trial”  means a human clinical trial of a Licensed
Product, which may be [***], and which is intended to [***].

 

“Prosecution and Maintenance”  or “Prosecute and Maintain”  means, with respect
to a Patent Right, the preparation, filing, prosecution, and maintenance of such
Patent Right, as well as reexaminations, reissues, appeals, and requests for
patent term adjustments and patent term extensions with respect to such Patent
Right, together with the initiation or defense of interferences, the initiation
or defense of oppositions, and other similar proceedings with respect to the
particular Patent Right, and any appeals therefrom.  For clarity, “Prosecution
and Maintenance” or “Prosecute and Maintain” shall not include any other
enforcement actions taken with respect to a Patent Right.

 

“Recipient Party”  shall have the meaning set forth in Section 12.1.

 

“Reference Exchange Rate”  has the meaning set forth in Section 10.2(b).

 

“Registrational Clinical Trial”  means a human clinical trial of a Licensed
Product that: (a) would satisfy the requirements of 21 C.F.R. § 312.21(c) or
corresponding foreign regulations; or (b) that if successful would provide
sufficient efficacy data to support the filing of an MAA for such Licensed
Product in such country.

 

“Regulatory Approval”  means any and all approvals (including any applicable
Pricing Approvals), licenses, registrations, or authorizations of any government
agency or authority that are necessary for the marketing and sale of a Licensed
Product in the relevant country or group of countries in the Territory.

 

“Regulatory Authority”  means any governmental agency or authority responsible
for evaluating or granting Regulatory Approvals for Licensed Products, including
the FDA, the EMA, the European Commission, and any corresponding national or
regional regulatory authorities, as applicable.

 

“Regulatory Exclusivity”  means the ability to exclude Third Parties from
Commercializing a Licensed Product in a country, either through data exclusivity
rights, orphan drug designation, or such other rights conferred by Applicable
Laws or a Regulatory Authority in such country or jurisdiction, in each case,
other than through Patent Rights.





10



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

“Regulatory Filings”  means any submission to a Regulatory Authority of any
appropriate regulatory application, including any submission to a regulatory
advisory board, marketing authorization application, and any supplement or
amendment thereto.  For the avoidance of doubt, Regulatory Filings shall include
any IND or MAA.

 

“Research”  means activities related to the characterization, design, discovery,
generation, identification, non-clinical or pre-clinical studies, pre-clinical
development, process development, optimization, production, or profiling of
vaccine candidates or products.  For clarity, “Research” does not include
Development or Manufacturing.

 

“Research Budget”  means the HBV Research Budget or the HIV Research Budget, as
the context requires.

 

“Research Plan”  means the HBV Research Plan or the HIV Research Plan, as the
context requires.

 

“Response”  shall have the meaning set forth in Section 18.5(b).

 

“ROW”  means all countries and territories of the world in the Territory other
than the U.S.

 

“ROW HIV Royalty Term”  shall have the meaning set forth in Section 9.3(b)(iii).

 

“Royalty Term”  shall have the meaning set forth in Section 9.3(b)(iii).

 

“Selected Dispute”  shall have the meaning set forth in Section 18.5(a).

 

“Selling Party”  means Gilead, its Affiliates, or its sublicensees, in each
case, expressly excluding distributors.

 

“Senior Officers”  means, with respect to Gilead, [***] or his designee, and,
with respect to Hookipa, [***] or his designee.

 

“Sublicense Payments”  shall have the meaning set forth in Section 9.5(a).

 

“Term”  shall have the meaning set forth in Section 13.1.

 

“Terminated Licensed Product”  means, with respect to: (a) the termination of
this Agreement with respect to a Licensed Product pursuant to Sections 13.2 or
13.4(b), the Licensed Product subject to such termination; (b) the termination
of this Agreement with respect to a country in the Territory pursuant to
Sections 13.2 or 13.4(b), all Licensed Products in the country in the Territory
subject to such termination; (c) the termination of this Agreement with respect
to a Program pursuant to Section 13.4(a), all Licensed Products in the Territory
included in the Program subject to such termination (provided, that any
Development-Ready Licensed Product shall not be deemed to be “included in the
Program”); and (d) the termination of this Agreement in its entirety, all
Licensed Products in all countries in the Territory.

 

“Territory”  means all countries and territories of the world.

 

“TheraT Technology Platform”  means [***].

 

“Third Party”  means any Person other than a Party or an Affiliate of a Party.

 

“Third Party Infringement”  has the meaning set forth in Section 11.4.

 

“U.S. GAAP”  means United States generally accepted accounting principles, as
consistently applied.

 

“U.S. HIV Royalty Term”  shall have the meaning set forth in Section 9.3(b)(ii).

 

“United States”  or “U.S.”  means the United States of America, its territories,
and its possessions.

 

“USD”  or “$” means United States Dollars, the lawful currency of the United
States.

 

“Vaccine Product”  shall have the meaning set forth in the definition of
“Combination Product.”





11



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

“Valid Claim”  means a claim in: (a) an issued and unexpired patent which has
not been revoked or held unenforceable or invalid by a decision of a court,
patent office, or other governmental agency of competent jurisdiction from which
no appeal can be or has been taken within the time allowed for appeal, and which
has not been disclaimed, donated to the public or admitted to be invalid or
unenforceable through reissue, re-examination, disclaimer, or otherwise; (b) an
issued and unexpired supplementary protection certificate or equivalent
instrument, solely to the extent that any such certificate or instrument is
requested to be obtained by Gilead pursuant to Section 11.9; or [***].

 

“Vaxwave Technology Platform”  means [***].

 

1.2          Interpretation.  Headings used herein are for convenience only and
shall not in any way affect the construction of or be taken into consideration
in interpreting this Agreement.  The terms of this Agreement represent the
results of negotiations between the Parties and their representatives, each of
which has been represented by counsel of its own choosing, and neither of which
has acted under duress or compulsion, whether legal, economic, or
otherwise.  Accordingly, the terms of this Agreement shall be interpreted and
construed in accordance with the definitions for such terms provided herein or,
if no such definitions arc provided, with their usual and customary meanings,
and each of the Parties hereby waives the application in connection with the
interpretation and construction of this Agreement of any rule of Applicable Laws
to the effect that ambiguous or conflicting terms or provisions contained in
this Agreement shall be interpreted or construed against the Party whose
attorney prepared the executed draft or any earlier draft of this
Agreement.  Any reference in this Agreement to an Article, Section, subsection,
paragraph, clause, Exhibit, or Schedule shall be deemed to be a reference to any
Article, Section, subsection, paragraph, clause, Exhibit, or Schedule, of or to,
as the case may be, this Agreement.  Except where the context otherwise
requires: (a) any definition of or reference to any agreement, instrument, or
other document refers to such agreement, instrument, other document as from time
to time amended, supplemented, or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein); (b) any reference to any Applicable Laws refers to such Applicable
Laws as from time to time enacted, repealed, or amended; (c) the words “herein”,
“hereof”, and “hereunder”, and words of similar import, refer to this Agreement
in its entirety and not to any particular provision hereof; (d) the words
“include”, “includes”, and “including” shall be deemed to be followed by the
phrase “but not limited to”, “without limitation”, or words of similar import;
(e) the word “or” is used in the inclusive sense (and/or), unless explicitly
indicated otherwise by the term “either/or”; (f) the singular shall include the
plural, the plural the singular, the use of any gender shall be applicable to
all genders; (g) a “Party” includes its permitted assignees or the respective
successors in title to substantially the whole of its undertaking; and (h) the
Exhibits and Schedules to this Agreement form part of the operative provision of
this Agreement, and references to this Agreement shall, unless the context
otherwise requires, include references to the Exhibits and Schedules.

 

2.        PROGRAMS

 

2.1        Goals.

 

(a)        HBV Program.  The objective of the HBV Program, as provided in the
HBV Research Plan, shall be to utilize the Hookipa Technologies to Research
Lymphocytic Choriomeningitis Virus- and Pichinde Virus-based vectors suitable
for the Development, Manufacture, and Commercialization by Gilead, its
Affiliates, or its sublicensees as HBV Licensed Products for the treatment,
cure, diagnosis, or prevention of HBV.

 

(b)        HIV Program.  The objective of the HIV Program, as provided in the
HIV Research Plan, shall be to utilize the Hookipa Technologies to Research
Lymphocytic Choriomeningitis Virus- and Pichinde Virus-based vectors suitable
for the Development, Manufacture, and Commercialization by Gilead, its
Affiliates, or its sublicensees as HIV Licensed Products for the treatment,
cure, diagnosis, or prevention of HIV.

 

(c)        Application of Vectors to Antigens.  The Programs shall include the
application of certain Antigens to Lymphocytic Choriomeningitis Virus- and
Pichinde Virus-based vectors.

 

2.2          Research Plans; Records; Reports; Payments.

 

(a)        Research Plans.  During the Collaboration Term for each Program, each
Party shall use Commercially Reasonable Efforts to perform its obligations under
the Research Plan for such Program.  From time to time during the Collaboration
Term for a Program, and on at least an annual basis, the JSC shall review the
then-current Research Plan for such Program for potential amendments.  Each
Party’s JSC representatives shall consider in good faith all such amendments
proposed by the other Party’s JSC representatives.  Each JSC-approved amended
Research Plan shall become effective only upon approval by both Parties.  Each
Research Plan shall be consistent with the terms of this Agreement and shall
form a part of this Agreement, In the event of an inconsistency between a
Research Plan and this Agreement, the terms of this Agreement shall
prevail.  Each Research Plan shall be deemed the Confidential Information of
each Party.





12



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(b)        Records.  Each Party shall prepare and maintain complete and accurate
written records of all activities performed as well as results and data obtained
pursuant to its efforts under each Research Plan, in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes.  In
addition to the reporting obligations set forth herein, upon reasonable request
of the other Party, each Party shall grant to the other Party and its Affiliates
reasonable, secured access (e.g., by remote web-access secured by end-user
identity and authentication solutions or by other means providing a comparable,
sufficient level of data security) to all data (including all primary data and
data contained in laboratory notebooks) that is generated in the course of
performance of the Programs.  Gilead and its Affiliates shall also have the
right, at reasonable intervals and upon reasonable notice to Hookipa, to have
copies of such records made to use and transfer as permitted hereunder.  Any
data not otherwise contained in laboratory notebooks and relevant to the
Programs or to Licensed Technology shall be provided to Gilead upon reasonable
request in a format mutually agreed by the Parties.  All such records shall be
deemed the Confidential Information of each Party,

 

(c)        Reporting.  Each Party shall keep the other Party reasonably informed
on the status, progress, and results of its activities under each Research Plan
through the regularly-scheduled JRC meetings described in Section 4.3(a), At
least [***] Business Days before each regularly-scheduled JRC meeting, each
Party shall submit to the JRC a written summary (in the form of a slide deck or
as otherwise reasonably determined by such Party) of the status, progress, and
results of its activities under each Research Plan since its prior report.  The
JRC shall review and discuss the status, progress, and results of each
Program.  In addition, Hookipa shall provide Gilead with a final written report
within [***] days following the expiration or termination of each of the HBV
Collaboration Term and the HIV Collaboration Term, which reports shall summarize
the Research activities undertaken and all accomplishments achieved under the
applicable Research Plan and contain a copy of all results generated by Hookipa
in the performance of such Research Plan.  All such summaries and reports shall
be deemed the Confidential Information of each Party.

 

(d)        Payments.  Gilead shall reimburse Hookipa for certain costs and
expenses relating to Hookipa’s performance under the Research Plans in
accordance with Section 9.6.

 

2.3        Transition to Development of Licensed Product.  Without limiting any
other rights of Gilead under this Agreement, Gilead may, at any time during the
Collaboration Term for a Program, notify the JSC of its desire to initiate
Development of a Licensed Product in the Field in the Territory.  Effective upon
the JSC’s approval thereof, such Licensed Product shall be considered
“Development-Ready”  and shall thereafter be outside the scope of the applicable
Program and subject to Development, Manufacture, and Commercialization by or on
behalf of Gilead, its Affiliates, or its sublicensees in accordance with this
Agreement.  Upon expiration or termination of the Collaboration Term of a
Program, all Licensed Products arising out of such Program shall be considered
Development-Ready, irrespective of whether the JSC has formally approved such
Licensed Products as such.

 

2.4        Termination of Preliminary Funding Letter Agreement.  Pursuant to
Section 6 of the Preliminary Funding Letter Agreement, the Preliminary Funding
Letter Agreement shall terminate effective upon the Effective Date; provided,
that Sections 2, 3, 5, and 7 of the Preliminary Funding Letter Agreement shall
survive such termination solely with respect to the research activities covered
by the Preliminary Funding Letter Agreement and performed prior to its
termination.

 

3.        LICENSES; EXCLUSIVITY

 

3.1       License Grants.

 

(a)        Subject to the terms and conditions of this Agreement, Hookipa hereby
grants to Gilead, during the Term, a milestone- and royalty-bearing,
transferrable (pursuant to Section 18.1) sublicensable (pursuant to
Section 3.2(a)) license, under the Licensed Technology, to: (i) perform its
activities under the Research Plans; and (ii) Research, Develop, Manufacture,
and Commercialize Licensed Products in the Field in the Territory.  Without
limiting the generality of the foregoing, the license granted by Hookipa to
Gilead pursuant to this Section 3.1(a) shall, as applicable, be: (A) exclusive
(even as to Hookipa and its Affiliates) with respect to Licensed Technology
owned by Hookipa or any of its Affiliates; (B) exclusive (even as to Hookipa and
its Affiliates) with respect to Licensed Technology that has been in-licensed by
Hookipa or any of its Affiliates from a Third Party on an exclusive basis; and
(C) non-exclusive (but exclusive as between Hookipa and its Affiliates, on the
one hand, and Gilead, on the other hand) with respect to Licensed Technology
which has been in-licensed by Hookipa or any of its Affiliates from a Third
Party on a non-exclusive basis.  Following expiration of the last-to-expire
Royalty Term for a Licensed Product in a country, the licenses granted to Gilead
under this Section 3.1(a) with respect to such Licensed Product in such country
shall continue in effect, but shall become fully paid-up, royalty-free,
perpetual, and irrevocable.





13



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(b)        Subject to the terms and conditions of this Agreement, Gilead hereby
grants to Hookipa, during each Collaboration Term, a non-exclusive,
royalty-free, transferable (pursuant to Section 18.1) sublicensable (pursuant to
Section 3.2(c)) sublicense, under the Licensed Technology, and license under:
(i) the Gilead Background Intellectual Property; and (ii) the Gilead
Improvements, in each case, solely to perform Hookipa’s activities under the
applicable Research Plan.

 

3.2       Sublicensing and Subcontracting Rights.

 

(a)        Subject to Section 3.6, Gilead may sublicense the rights granted by
Hookipa under Section 3.1(a) (including in multiple tiers) at any time to any
Affiliates or Third Parties at its sole discretion and without approval of
Hookipa; provided, that: (i) where any such rights are in-licensed by Hookipa
from a Third Party licensor and sublicensed hereunder, the grant of such
sublicense is permitted under the terms and conditions of the applicable Hookipa
Third Party Agreement(s); (ii) Gilead shall ensure that each of its Affiliates
or any Third Party is bound by a written agreement that is consistent with and
subject to the applicable terms and conditions of this Agreement; (iii) Gilead
shall remain responsible for the performance of this Agreement and shall cause
any such Affiliate or Third Party to comply with all applicable terms and
conditions of this Agreement; and (iv) promptly following the full execution of
each sublicense agreement with a Third Party, Gilead shall provide Hookipa with
a copy of each such sublicense agreement, which copy may be redacted in order to
prevent the disclosure of any information not reasonably necessary to confirm
compliance with this Agreement.

 

(b)        Gilead may subcontract, to Affiliates or Third Parties the
performance of tasks and obligations reasonably related to Gilead’s Research,
Development, Manufacture, and Commercialization of Licensed Products hereunder
as Gilead deems reasonably appropriate, which subcontract may include a
sublicense of rights necessary for the performance of the subcontract as
reasonably required; provided, that Gilead shall remain responsible for the
performance of this Agreement and shall cause any such subcontractor to comply
with all applicable terms and conditions of this Agreement.

 

(c)        Hookipa may not subcontract to Third Parties the performance of
Hookipa’s tasks and obligations under this Agreement or the Research Plans
without first obtaining, in each case, the JRC’s prior approval.  Any
subcontract contemplated by this Section 3.2(c) may include a sublicense of
rights necessary for the performance of the subcontract as reasonably required;
provided, that Hookipa shall remain responsible for the performance of this
Agreement and shall cause any such subcontractor to comply with all applicable
terms and conditions of this Agreement.

 

3.3       Right of First Negotiation.

 

(a)         (Subject to the terms and conditions of this Agreement, Hookipa
hereby grants Gilead a right of first negotiation to extend the license grant by
Hookipa to Gilead under the Licensed Technology pursuant to Section 3.1(a) to
all fields outside of the Field.

 

(b)        In the event that Hookipa elects to offer to one (1) or more Third
Parties a license or other rights under the Licensed Technology, which license
or other rights would include the right to Research, Develop, Manufacture, or
Commercialize any Licensed Product in [***], then Hookipa shall provide Gilead
with written notice thereof.  Gilead may, within [***] days after receipt of
such notice, notify Hookipa in writing either that: (i) Gilead is interested in
negotiating for such rights; or (ii) Gilead has no such interest and therefore
rejects such negotiation opportunity at such time.  If Gilead notifies Hookipa
within such [***]-day period that Gilead is interested in negotiating with
Hookipa for such rights, the Parties shall negotiate in good faith for up to
[***] days from such notification by Gilead regarding the terms pursuant to
which Hookipa would license or otherwise grant such rights to Gilead.  Failure
by Gilead to give notice of its interest or lack of interest in negotiating for
such rights within the [***]-day period after receipt of the written notice from
Hookipa as described in the first sentence of this Section 3.3(b) shall be
deemed to constitute a waiver by Gilead of its right of first negotiation for
such rights.  If Gilead waives or otherwise fails to exercise its right of first
negotiation for such rights as provided in this Section 3.3, or if the Parties
fail to agree on the terms pursuant to which Hookipa would license or otherwise
grant such rights to Gilead within such [***]-day negotiation period, then
Hookipa shall be free to offer such rights to a Third Party and enter into an
agreement with a Third Party with respect thereto; provided,  however, that for
a period of [***] months following the conclusion of the [***]-day negotiation
period, Hookipa may not offer such rights to a Third Party on substantive terms
which are more favorable than those last offered to Gilead, unless such terms
are first offered to Gilead and Gilead either: (x) declines in writing to accept
such terms; or (y) fails to accept such terms within [***] days of such
offer.  Such period of [***] months shall be extended by [***] months to [***]
months if, within [***] Business Days prior to the end of such [***]-month
period, Hookipa provides written notice to Gilead in reasonable detail
demonstrating that Hookipa and such Third Party are in active, bona fide
negotiations on an agreement for such rights.  If Hookipa does not, for any
reason, enter into an agreement with a Third Party with respect to such rights
within such [***]-month or, as the case may be, [***]-month period, then Hookipa
shall not be permitted to enter into any such agreement without again complying
with this Section 3.3.





14



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(c)        The right of first negotiation of Gilead pursuant to this Section 3.3
shall commence on the Effective Date and terminate ten (10) years after the
Effective Date.

 

3.4          No Other Rights.  Each Party expressly reserves and retains all
Patent Rights, Know-How, or other intellectual property rights not expressly
granted herein, and no right or license under any Patent Rights, Know-How, or
other intellectual property rights of either Party is granted or shall be
granted by implication.  Except as otherwise expressly provided in this
Agreement, neither Party shall receive any rights under this Agreement to own,
use, or access the Patent Rights, Know-How, or other intellectual property
rights .of the other Party.  For clarity, and notwithstanding any other
provision of this Agreement, except as expressly provided in Section 3.1(b), in
no event shall Hookipa receive any right or license with respect to any Antigens
provided or otherwise made available by Gilead for use in the Programs.

 

3.5          Exclusivity.  During the Term, Hookipa shall not itself, or with or
through any of its Affiliates or any Third Party, directly or indirectly,
conduct, participate in, or fund any Research, Development, Manufacture, or
Commercialization of or with respect to products utilizing arenavirus-based
vectors (including the Hookipa Technologies) for the treatment, cure, diagnosis,
or prevention of HBV or HIV, except in accordance with the performance of
activities expressly permitted under this Agreement.

 

3.6          Certain Terms of Hookipa Third Party Agreements.  To the extent
that the license grant by Hookipa to Gilead under the Licensed Technology
pursuant to Section 3.1(a) constitutes the grant of a sublicense to Gilead of
certain Licensed Technology that is not owned by Hookipa or any of its
Affiliates, but that is in-licensed by Hookipa or any such Affiliate from a
Third Party licensor on the basis of a Hookipa Third Party Agreement, then:

 

(a)        Gilead acknowledges that the rights and licenses under, or with
respect to, the Licensed Technology granted by Hookipa to Gilead under this
Agreement shall be no greater in scope than those granted by such Third Party to
Hookipa;

 

(b)        Gilead shall comply, and shall cause its Affiliates and sublicensees
to comply, with the specific obligations applicable to sublicensees under such
Hookipa Third Party Agreement listed on Schedule 9.5(a), as such Schedule
9.5(a) may be amended from time to time: (i) in the event that any Hookipa Third
Party Agreement is accepted by Gilead pursuant to Section 9.5(a): or (ii) upon
mutual agreement of the Parties to address any reasonable comments received from
a Third Party licensor under any such Hookipa Third Party Agreement (including
any reasonable comments concerning the specific listing of obligations
applicable to sublicensees under the relevant Hookipa Third Party Agreement on
Schedule 9.5(a));

 

(c)        With respect to the Hookipa Third Party Agreements listed on Schedule
9.5(a) as of the Effective Date, Hookipa shall initiate discussions with each
Third Party licensor within [***] days of the Effective Date, and otherwise use
commercially reasonable efforts to collaborate with Gilead and each such Third
Party licensor, in each case, to amend as soon as practicable such Hookipa Third
Party Agreement, in a form reasonably acceptable to Gilead and Hookipa, to
provide that, if such Hookipa Third Party Agreement, or any license granted by
such Third Party licensor to Hookipa under the Licensed Technology pursuant to
such Hookipa Third Party Agreement which Hookipa sublicenses to Gilead
hereunder, terminates for any reason, Gilead shall receive a direct license from
such Third Party licensor to the Licensed Technology sublicensed by Hookipa to
Gilead hereunder on terms consistent with those set forth in this Agreement; and

 

(d)        With respect to the Hookipa Third Party Agreement listed on Schedule
9.5(a) as of the Effective Date between Hookipa and [***], if requested by
Gilead, Hookipa shall initiate discussions with [***] within [***] days of such
request, and otherwise use commercially reasonable efforts to collaborate with
Gilead and [***], in each case, to amend as soon as practicable such Hookipa
Third Party Agreement, in a form reasonably acceptable to Gilead and Hookipa, to
provide that, as between Hookipa and [***], Hookipa shall have the first right
to take and control legal action against a Third Party for infringement.

 

4.            GOVERNANCE

 

4.1          Joint Steering Committee.

 

(a)          Formation.  Promptly after the Effective Date, the Parties shall
establish a joint steering committee (the “Joint Steering Committee” or “JSC”),
which JSC shall oversee the Programs and have such other responsibilities as set
forth in this Section 4.1 and elsewhere in this Agreement.





15



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(b)        Membership.  The JSC shall consist of three (3) representatives from
each of the Parties, each with the requisite experience and seniority to enable
such person to make decisions on behalf of such Party with respect to the issues
falling within the jurisdiction of the JSC.  From time to time, each Party may
substitute one (1) or more of its representatives on the JSC upon written notice
to the other Party.  Gilead shall designate one (1) of its JSC representatives
as one (1) of the co-chairpersons of the JSC, and Hookipa shall designate one
(1) of its representatives as the other co-chairperson of the JSC (each, a “JSC
Co-Chair”).  The JSC Co-Chairs, in consultation with the Alliance Managers,
shall have the following roles and responsibilities: (i) to call meetings, send
notice of each such meeting, and designate the time, date, and place of each
such meeting; (ii) to convene or poll the representatives by other permitted
means; and (iii) to sign and date the final minutes of any meeting of the JSC.

 

(c)        Specific Responsibilities.  During the Collaboration Term with
respect to a Program, the JSC shall oversee such Program, and shall in
particular: (i) be responsible for resolving any disputes that arise in
connection with the performance of the Research Plan for such Program;
(ii) consider any amendments to the Research Plan for such Program, including
any increase in the Research Budget, in accordance with Section 2.2(a);
(iii) approve a Licensed Product as Development-Ready, in accordance with
Section 2.3; (iv) discuss the entry by Gilead into any agreement for rights to
intellectual property owned or otherwise Controlled by a Third Party which are
necessary or useful in order to Research, Develop, Manufacture, or Commercialize
a Licensed Product, in accordance with Section 9.5(c); and (v) discuss whether
an adjusted allocation of the payments for the various components of Licensed
Technology is advisable, in accordance with Section 9.9(c).  Notwithstanding the
foregoing, the JSC shall have no decision-making authority with respect to any
Licensed Product that is Development-Ready.

 

(d)        Post-Collaboration Term.  Upon expiration or termination of the
Collaboration Term of a Program, the JSC’s authority with respect to such
Program and Licensed Products arising therefrom shall terminate; provided, that,
until the First Commercial Sale of the first Licensed Product with respect to
such Program (or at any earlier time, upon Gilead’s election in its sole
discretion), the JSC shall, upon Gilead’s request, continue to meet on a [***]
basis (or more or less frequently, if mutually agreed by the Parties) solely to
serve as a forum for sharing and discussing information, as requested from time
to time by Gilead, which is relevant to the further Research, Development,
Manufacture, and Commercialization of Licensed Products for such Program.  For
clarity, during such period: (i) the JSC shall have no decision-making authority
with respect to such Program or Licensed Products; and (ii) Gilead may disband
the JSC in its sole discretion.

 

(e)        Post-First Commercial Sale.  Unless earlier disbanded in accordance
with Section 4.1(d), following the First Commercial Sale of the first Licensed
Product with respect to a Program, the JSC shall immediately be disbanded with
respect to such Program.

 

4.2          Joint Research Committee.

 

(a)        Formation.  Promptly after the Effective Date, the Parties shall
establish a joint research committee (the “Joint Research Committee” or “JRC”),
which JRC shall have the responsibilities as set forth in this Section 4.2 and
elsewhere in this Agreement.

 

(b)        Membership.  The JRC shall consist of three (3) representatives from
each of the Parties, each with the requisite experience and seniority to enable
such person to make decisions on behalf of such Party with respect to the issues
falling within the jurisdiction of the JRC. From time to time, each Party may
substitute one (1) or more of its representatives on the JRC upon written notice
to the other Party.  Gilead shall designate one (1) of its JRC representatives
as one (1) of the co-chairpersons of the JRC, and Hookipa shall designate one
(1) of its representatives as the other co-chairperson of the JRC (each, a “JRC
Co-Chair”).  The JRC Co-Chairs, in consultation with the Alliance Managers,
shall have the following roles and responsibilities: (i) to call meetings, send
notice of each such meeting, and designate the time, date, and place of each
such meeting; (ii) to convene or poll the representatives by other permitted
means; and (iii) to sign and date the final minutes of any meeting of the JRC.

 

(c)        Specific Responsibilities.  During the Collaboration Term with
respect to a Program, the JRC shall: (i) review the Parties’ Research activities
under such Program; (ii) provide guidance with respect to such Program;
(iii) review and discuss the results, status, and progress of such Program, in
accordance with Section 2.2(c); and (iv) approve Hookipa’s use of Third Party
subcontractors, in accordance with Section 3.2(c).

 

(d)        Post-Collaboration Term.  From and after the end of the Collaboration
Term with respect to a Program, the JRC shall immediately be disbanded with
respect to such Program.





16



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

4.3          Joint Committee General Provisions.

 

(a)        Meetings and Minutes.  Unless otherwise agreed by the Parties, during
the Collaboration Term for each Program, the JSC shall meet [***] and the JRC
shall meet [***] to address matters within its jurisdiction with respect to such
Program.  Meetings of any Joint Committee may be held in person or by audio or
video teleconference; provided, that unless otherwise agreed by the Parties, the
location of any such in-person meetings shall alternate between locations
designated by Gilead and locations designated by Hookipa.  The applicable Joint
Committee Co-Chairs shall be responsible for scheduling meetings and setting
agendas based on the input of each Party.  The applicable Joint Committee
Co-Chairs shall prepare and circulate for review and approval of the Parties
minutes of each meeting promptly after the meeting.  The Parties shall agree on
the minutes of each meeting promptly, but in no event later than the next
meeting of the applicable Joint Committee.

 

(b)        Procedural Rules.  Each Joint Committee shall have the right to adopt
such standing rules as shall be necessary for its work to the extent that such
rules are not inconsistent with this Agreement.  A quorum of a Joint Committee
shall exist whenever there is present at a meeting at least two
(2) representatives appointed by each Party.  Each Joint Committee shall take
action by consensus of the representatives present at a meeting at which a
quorum exists, with each Party having a single vote irrespective of the number
of representatives of such Party in attendance, or by a written resolution
signed by at least two (2) representatives appointed by each Party.  Employees
or consultants of either Party that are not representatives of the Parties on a
Joint Committee may attend meetings of such Joint Committee; provided,  however,
that such attendees: (i) shall not vote or otherwise participate in the
decision-making process of the Joint Committee; (ii) shall not be counted when
determining whether a quorum exists at any such meeting; and (iii) shall be
bound by obligations of confidentiality and non-disclosure equivalent to those
set forth in Article 12.  A Party’s representative on the JSC may also serve as
such Party’s representative on the JRC and vice versa; provided, that such
representative has the requisite experience and seniority to enable such person
to make decisions on behalf of such Party with respect to the issues falling
within the jurisdiction of the relevant Joint Committee.

 

4.4          Dispute Resolution.

 

(a)        JSC.  If after reasonable discussion and good fair consideration of
each Party’s view on a particular matter before the JSC and within the scope of
its authority, the representatives of the Parties on the JSC cannot reach
consensus as to such matter in accordance with Section 4.3(b) within [***]
Business Days after such matter was brought to the JSC for resolution or after
such matter has been referred to the JSC in accordance with Section 4.4(b), then
either Party may refer such disagreement to the Senior Officers for
resolution.  If the Senior Officers cannot resolve such matter within [***]
Business Days after such matter has been referred to them in accordance with
this Section 4.4(a) then [***].  Notwithstanding the foregoing, [***] shall have
the final decision-making authority, during [***], with respect to [***];
provided, that [***].  If the Parties are unable to reach such mutual agreement
within [***] days after the Parties initiate discussions, then either Party may
escalate the matter to the Parties’ Senior Officers for resolution in accordance
with Section 18.5(a).  If the Senior Officers cannot resolve such matter in
accordance with Section 18.5(a), then [***].  For clarity, each supply agreement
entered into pursuant to Section 7.2 shall detail the Parties’ respective final
decision-making authority with respect to all matters that specifically relate
to Manufacturing of any applicable Licensed Product(s) covered by such supply
agreement.

 

(b)        JRC.  If, after reasonable discussion and good faith consideration of
each Party’s view on a particular matter before the JRC and within the scope of
its authority, the representatives of the Parties on the JRC cannot reach
consensus as to such matter in accordance with Section 4.3(b) within [***]
Business Days after such matter was brought to the JRC for resolution, then such
disagreement shall be referred to the JSC for resolution pursuant to
Section 4.4(a).

 

(c)        Limitations on Authority.  Each Party shall retain the rights,
powers, and discretion granted to it under this Agreement, and no such rights,
powers, or discretion shall be delegated to or vested in a Joint Committee
unless such delegation or vesting of rights, powers, or discretion is expressly
provided for in this Agreement or the Parties expressly so agree in writing.  No
Joint Committee shall have the power to amend, modify, or waive compliance with
this Agreement, which may only be amended, modified, or waived as provided in
Section 18.7.

 

4.5          Alliance Managers.  Promptly following the Effective Date, each
Party shall appoint (and notify the other Party of the identity thereof in
writing) one (1) senior representative having a general understanding of vaccine
Research, Development, and Commercialization to act as its alliance manager
under this Agreement (each, an “Alliance Manager”).  The Alliance Managers shall
serve as the contact point between the Parties and will be primarily responsible
for facilitating the flow of information and otherwise promoting communication,
coordination, and collaboration between the Parties, including: (a) facilitating
periodic communications between the Parties in connection with the Parties’
reporting requirements; (b) providing single-point communication for seeking





17



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

consensus both internally within the respective Party’s organization and
together regarding key global strategy and planning issues, as appropriate,
including facilitating review of external corporate communications; (c) raising
cross-Party or cross-functional disputes in a timely manner; and (d) consulting
with: (i) the JSC Co-Chairs, in accordance with Section 4.1(b), and (ii) the JRC
Co-Chairs, in accordance with Section 4.2(b).  Each Alliance Manager may be
member of a Joint Committee and vice versa; provided, that such Alliance Manager
has the requisite experience and seniority to enable such person to make
decisions on behalf of such Party with respect to the issues falling within the
jurisdiction of the relevant Joint Committee.  From time to time, each Party may
substitute its Alliance Manager at any time upon written notice to the other
Party.

 

4.6          Costs of Governance.  The Parties agree that the costs incurred by
each Party in connection with its participation at any meetings under this
Article 4 shall be borne solely by such Party.

 

5.            TECHNOLOGY TRANSFERS

 

5.1          Disclosure of Know-How.  To the extent not already provided prior
to the Effective Date, each Party shall promptly provide to the other Party
access to all documents and materials containing the Hookipa Know-How and
Know-How included within the Gilead Background Intellectual Property or Gilead
Improvements as shall be reasonably requested by the other Party and as
necessary or useful to exercise its rights or fulfill its obligations under this
Agreement, including to undertake the activities assigned to it under the
Research Plan and the activities of Gilead in connection with the Development,
Manufacture, and Commercialization of Licensed Products, except for any Hookipa
Know-How relating to the Manufacture of Licensed Products and addressed in
Section 7.5.

 

5.2          Consultation and Assistance.  Unless otherwise agreed by the
Parties, the Party granting such access pursuant to Section 5.1 shall further
provide reasonable consultation and assistance to the other Party for the
purpose of transferring the respective Know-How to the other Party to the extent
necessary or useful for the purposes set forth in Section 5.1.  The Parties
agree that each Party shall provide such reasonable consultation and assistance
to the other Party free of charge, it being understood that such free
consultation and assistance provided by one (1) Party to the other Party shall
not exceed a total amount of [***] hours of work.  Any consultation and
assistance exceeding such cap amount of hours shall be charged by the Party
providing such consultation and assistance to the other Party at the FTE Rate
(in the case of Hookipa providing consultation and assistance) or in accordance
with its standard intercompany rates (in the case of Gilead providing
consultation and assistance).  Any consultation and assistance to be provided,
if provided in person at the other Party’s facilities or any other place as may
be mutually agreed by the Parties, shall be provided subject to the payment of
reasonable and documented travel and living expenses associated with the
provision of such consultation and assistance by the Party granting such access.

 

5.3          Materials Transfer.  From time to time during the Term, at the
reasonable request of Gilead, Hookipa shall provide to Gilead or its designated
Affiliate reasonable quantities of any biological materials generated by use of
the Licensed Technology in Hookipa’s possession and Control as required by
Gilead in connection with activities under this Agreement.  Gilead shall
reimburse Hookipa at the FTE Rate for the documented costs of any FTEs and
Out-of-Pocket Costs reasonably incurred by Hookipa for the manufacturing or
supply of such biological materials by Hookipa within [***] days after Gilead’s
receipt of an invoice therefor from Hookipa.

 

5.4          Regulatory Transfer.  On a Development-Ready Licensed
Product-by-Development-Ready Licensed Product basis, promptly following the
JSC’s approval of such Licensed Product as Development-Ready in accordance with
Section 2.3, Hookipa shall, and hereby does, assign and transfer to Gilead (or
Gilead’s designee) all of Hookipa’s right, title, and interest in and to all
Regulatory Approvals, Regulatory Filings, and related submissions, if any, owned
by Hookipa or its Affiliates that relate to such Development-Ready Licensed
Product, including any IND filed by Hookipa with respect to such
Development-Ready Licensed Product, as well as copies of all results generated
by or on behalf of Hookipa during its performance of the applicable Program
relating to such Development-Ready Licensed Product.  Gilead shall reimburse
Hookipa and its Affiliates for their reasonable Out-of-Pocket Costs attributable
to such assignment and transfer.  Hookipa’s obligation to disclose and transfer
such Development and regulatory data is limited to the disclosure of the data,
information, and reports in the form, format, and quality as reasonably
available to Hookipa; in no event shall Hookipa be obliged to translate,
summarize, re-arrange, re-format, compile, correct, enhance, evaluate,
interpret, or otherwise undertake secondary review of any such Development or
regulatory data and any such activities, if required for the Development,
Manufacture, or Commercialization of Licensed Products in the Field in the
Territory, shall be the sole responsibility of Gilead.  If Hookipa, upon request
of Gilead, agrees to perform such activities, Hookipa shall be reimbursed for
the internal costs thereof by Gilead at the FTE Rate.





18



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

6.            DEVELOPMENT AND REGULATORY MATTERS

 

6.1          Development.  From and after the date that a Licensed Product
becomes Development-Ready, Gilead shall be solely responsible for conducting all
Development activities with respect to such Licensed Product, [***].

 

6.2          Development Reports.  From and after the date that a Licensed
Product becomes Development-Ready, Gilead shall provide to Hookipa within [***]
days after the end of each Calendar Year a written report which summarizes
[***].  Each report shall be compiled and reported in English and shall be the
Confidential Information of Gilead.  If, within [***] days of Hookipa’s receipt
of a written report pursuant to this Section 6.2.  Hookipa provides Gilead
written notice that it wishes to discuss such written report, then Gilead shall
make available to Hookipa, [***].

 

6.3          Development Diligence.

 

(a)          HBV Licensed Products.  Beginning at such time as the first HBV
Licensed Product becomes Development-Ready, Gilead shall itself, or through its
Affiliates or sublicensees, use Commercially Reasonable Efforts to Develop for
purposes of achieving Regulatory Approval [***] HBV Licensed Product in: [***].

 

(b)          HIV Licensed Products.  Beginning at such time as the first HIV
Licensed Product becomes Development-Ready, Gilead shall itself, or through its
Affiliates or sublicensees, use Commercially Reasonable Efforts to Develop for
purposes of achieving Regulatory Approval [***] HIV Licensed Product in: [***].

 

(c)          Gilead’s Discretion.  For clarity, subject to compliance with the
foregoing in this Section 6.3, the Development of Licensed Products shall be in
Gilead’s sole discretion.

 

6.4          Regulatory.

 

(a)          General Responsibility, From and after the Effective Date, as
between the Parties, Gilead shall be responsible for: (i) preparing and
submitting to applicable Regulatory Authorities all Regulatory Documentation,
including INDs, for Licensed Products; (ii) obtaining and maintaining all
Regulatory Approvals for Licensed Products; and (iii) conducting communications
with the Regulatory Authorities for the Licensed Products.

 

(b)          Support by Hookipa.  As between the Parties, during each
Collaboration Term, Hookipa shall be responsible for preparing all non-clinical
and CMC reports, in each case, as reasonably required by Gilead for inclusion in
any IND filing for a Licensed Product arising from each Program.  Hookipa shall
prepare all such reports, and provide Gilead with copies of any such reports, in
each case, in a timely manner to permit Gilead to make such IND filings without
delay.  Without limiting the foregoing, Hookipa shall support Gilead as may be
reasonably necessary in connection with Gilead’s preparation of Regulatory
Documentation under each Program during the applicable Collaboration
Term.  Gilead shall reimburse Hookipa for the documented costs of any FTEs (at
the FTE Rate) and Out-of-Pocket Costs reasonably incurred by Hookipa in carrying
out such preparation and support activities pursuant to and in accordance with
Sections 9.6(a) or 9.6(b), as applicable.

 

(c)          Ownership.  Subject to Section 14.1(g), all Regulatory
Documentation generated under this Agreement, including in the course of the
Programs, shall be owned by and held in the name of Gilead or its designee.

 

(d)          Communication with Regulatory Authorities.  Gilead shall have the
exclusive right to correspond or communicate with Regulatory Authorities
regarding the Licensed Products and other regulatory matters under this
Agreement.  Unless required by Applicable Law, Hookipa, its Affiliates, and its
permitted subcontractors shall not correspond or communicate with Regulatory
Authorities regarding any Licensed Product without first, in each case,
obtaining Gilead’s prior written consent, either during or after the applicable
Collaboration Term for a Program; provided, that, upon Gilead’s request, Hookipa
or its Affiliates shall attend any meeting with a Regulatory Authority regarding
any Licensed Product.  If Hookipa, its Affiliates, or its permitted
subcontractors receive any correspondence or other communication from a
Regulatory Authority regarding a Licensed Product, Hookipa shall provide Gilead
with access to or copies of all such material written or electronic
correspondence promptly after its receipt.





19



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

6.5          Pharmacovigilance.  Prior to the [***], the Parties shall agree
upon and implement a procedure for the mutual exchange of adverse event reports
and safety information associated with the Licensed Products.  Details of the
operating procedure respecting such adverse event reports and safety information
exchange shall be the subject of a mutually-agreed written pharmacovigilance
agreement between the Parties which shall be entered into within the same
period.

 

6.6          Compliance.  Each Party agrees that in performing its obligations
under this Agreement, it: (a) shall comply with all Applicable Law, including
applicable current international regulatory standards, such as GMP, GLP, GCP,
and other rules, regulations, and requirements; and (b) shall not employ or use
any person that has been debarred under Sections 306(a) or 306(b) of the U.S.
Federal Food, Drug and Cosmetic Act (the “FDCA”).

 

6.7          Regulatory Notices.  In the event that: (a) based on the results of
an audit or inspection by a Regulatory Authority of any facility of a Party
(including its CRO or CMO, subject to the terms of such Party’s contract with
such CRO or CMO) involved in the Research, Development, or Manufacture of a
Licensed Product, a Regulatory Authority notifies such Party in writing of a
finding; or (b) a Regulatory Authority takes, or gives notice in writing of its
intent to take, any regulatory action with respect to any activity of a Party,
in each case ((a) or (b)), which finding or action would reasonably be expected
to have a material adverse effect on, with respect to Hookipa, its activities
under any Research Plan or Manufacture of a Licensed Product or, with respect to
Gilead, any activities under any Research Plan or the Research, Development,
Manufacture, or Commercialization of a Licensed Product, such Party shall
promptly notify the other Party thereof and provide a copy of such notice or
summary of such action taken, as applicable.  Such notice, finding, action, and
all information related thereto shall constitute the Confidential Information of
the disclosing Party.  Notwithstanding the foregoing: (i) if such Party
determines that it may be required by Applicable Law to make a public disclosure
of such notice, finding, or action, then the disclosure obligations under this
Section 6.7 shall be tolled until such public announcement has been made or such
Party determines that such a public disclosure is not required; and (ii) this
Section 6.7 shall terminate and be of no further force or effect, on a Licensed
Product-by-Licensed Product basis, following First Commercial Sale of such
Licensed Product.

 

7.            MANUFACTURING

 

7.1          Hookipa Supply.  Hookipa shall, directly or through a contract
manufacturing organization reasonably acceptable to Gilead, Manufacture and
supply Lymphocytic Choriomeningitis Virus- and Pichinde Vims-based vectors and
each Licensed Vaccine to the extent necessary for the Parties to carry out their
respective Research activities under the Research Plans.

 

7.2          Supply Agreement; Initial Manufacturing Technology Transfer.  Prior
to the initiation of IND-Enabling Studies with respect to any Licensed Product,
the Parties shall conduct good-faith discussions regarding the terms of a supply
agreement (and a corresponding quality agreement with customary terms and
conditions) pursuant to which Hookipa would supply such Licensed Product [***]
(which shall not also be subject to Gilead’s reimbursement obligations set forth
in Section 9.6) to Gilead for use in Gilead’s post-IND Development activities
hereunder through completion of the first Proof of Concept Clinical Trial for
such Licensed Product.

 

7.3          Manufacturing.  Subject to Sections 7.1 and 7.2 and the Parties’
rights and responsibilities in connection with the Programs as provided in the
Research Plans, Gilead and its Affiliates or its designated sublicensees shall
be solely responsible, [***], for the Manufacture of the Licensed Products being
Developed or Commercialized under this Agreement.

 

7.4          Manufacturing Know-How and Assistance.  In addition to its
obligations under Section 7.2, during the Term, Hookipa shall fully cooperate
with and provide assistance to Gilead or its designee, through documentation,
consultation, and face-to-face meetings, to enable Gilead or its designee, in an
efficient and timely manner, to proceed with Manufacturing of the Licensed
Products and to obtain all appropriate Regulatory Approvals for Manufacturing of
Licensed Products.  Gilead shall reimburse Hookipa at the FTE Rate for the
documented costs of any FTEs and Out-of-Pocket Costs reasonably incurred by
Hookipa in carrying out such support activities and assistance within [***] days
after Gilead’s receipt of an invoice therefor from Hookipa.

 

7.5          Subsequent Manufacturing Technology Transfer.  No later than [***]
months prior to the completion of the first Proof of Concept Clinical Trial for
a Licensed Product (or earlier, at Gilead’s option), Hookipa shall: (a) provide
access to Gilead or its designee to copies of all Hookipa Know-How and other
Know-How as of the date of transfer that is necessary or reasonably useful for
Gilead, or its designee, to Manufacture such Licensed Product; and (b) assign
(to the extent requested by Gilead) to Gilead any contract manufacturing
agreements with any Third Party contract manufacturer relating to such Licensed
Product; provided, that, to the extent the services provided under any contract
manufacturing agreements existing and in effect as of the Effective Date are
also for products other than such Licensed Product, Hookipa shall use
commercially reasonable efforts to promptly amend or otherwise





20



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

modify such agreements so that such agreements can be assigned to Gilead as
contemplated hereunder.  In addition, upon written request of Gilead, Hookipa
shall provide to Gilead or its designee consultation and technical assistance as
reasonably requested for Gilead to Manufacture, itself or through a Third Party,
such Licensed Product.  Gilead shall reimburse Hookipa at the FTE Rate for the
documented costs of any FTEs and Out-of-Pocket Costs reasonably incurred by
Hookipa in carrying out such transfer(s), consultation, and assistance within
[***] days after Gilead’s receipt of an invoice therefore from Hookipa.

 

8.            COMMERCIALIZATION

 

8.1          Commercialization.  From and after the Effective Date, Gilead shall
be solely responsible for Commercializing Licensed Products, [***].

 

8.2          Commercialization Diligence.

 

(a)          HBV Licensed Products.  Gilead shall itself, or through its
Affiliates or sublicensees, use Commercially Reasonable Efforts to Commercialize
following Regulatory Approval [***] HBV Licensed Product in the Field in: [***].

 

(b)          HIV Licensed Products.  Gilead shall itself, or through its
Affiliates or sublicensees, use Commercially Reasonable Efforts to Commercialize
following Regulatory Approval [***] HIV Licensed Product in the Field in: [***].

 

(c)          Gilead’s Discretion.  For clarity, subject to compliance with the
foregoing in this Section 8.2, the Commercialization of the Licensed Products
shall be in Gilead’s sole discretion.

 

9.            FINANCIAL PROVISIONS

 

9.1          Upfront Payment.  In consideration of the licenses and rights
granted to Gilead hereunder, Gilead shall pay to Hookipa a non-refundable,
non-creditable, one (1)-time upfront payment of Ten Million USD ($10,000,000)
within [***] days after the Effective Date.

 

9.2          Milestone Payments.  In further consideration of the Research
activities performed by or on behalf of Hookipa (Sections 9.2(a) and 9.2(b)) and
the licenses and rights granted to Gilead hereunder (Sections 9.2(c) and 9.2(d),
subject to the allocation set forth in Section 9.9), the following Milestone
Payments shall become due and payable by Gilead to Hookipa in accordance with
the following terms and conditions.  All payments to be made pursuant to this
Section 9.2 shall be made as provided in Article 10.

 

(a)          HBV Pre-Clinical Milestones.

 

(i)           Following Hookipa’s delivery to Gilead of [***], in each case, in
compliance with the HBV Research Plan, Gilead shall pay Hookipa a one (1)-time
payment of [***] for each [***].  The HBV Research Plan shall detail: (A) [***];
and (B) [***], each of which (both (A) and (B)) must be delivered as a package
by Hookipa to Gilead in order for Gilead’s Milestone Payment obligation under
this Section 9.2(a)(i) to become due and payable.  For clarity, the HBV Research
Plan may provide for [***] to be delivered by Hookipa to Gilead in accordance
with this Section 9.2(a)(i) and, in such case, Gilead’s Milestone Payment
obligation under this Section 9.2(a)(i) shall apply to each such package.

 

(ii)          Gilead shall pay Hookipa a one (1)-time payment of [***] after
[***].  The HBV Research Plan shall detail the [***] in order for Gilead’s
Milestone Payment obligation under this Section 9.2(a)(ii) to be become due and
payable.

 

(b)          HIV Pre-Clinical Milestones.

 

(i)           Following Hookipa’s delivery to Gilead of [***], in each case, in
compliance with the HIV Research Plan, Gilead shall pay Hookipa a one (1)-time
payment of Two Hundred Thousand USD ($200,000) for each [***].  The FIIV
Research Plan shall detail: (A) [***]; and (B) [***], each of which (both
(A) and (B)) must be delivered as a package by Hookipa to Gilead in order for
Gilead’s Milestone Payment obligation under this Section 9.2(b)(i) to become due
and payable.  For clarity, the HIV Research Plan may provide for [***] to be
delivered by Hookipa to Gilead in accordance with this Section 9.2(b)(i) and, in
such case, Gilead’s Milestone Payment obligation under this
Section 9.2(b)(i) shall apply to each such package.





21



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(ii)          Gilead shall pay Hookipa a one (1)-time payment of [***] after
[***].  The HIV Research Plan shall detail the [***] in order for Gilead’s
Milestone Payment obligation under this Section 9.2(b)(ii) to be become due and
payable.

 

(c)          Development Milestones.  Gilead shall pay Hookipa the following one
(l)-time Milestone Payments under this Section 9.2(c) upon the first achievement
of the corresponding development milestone event for: (i) the first HBV Licensed
Product to achieve the corresponding development milestone event; and (ii) the
first HIV Licensed Product to achieve the corresponding development milestone
event.  For avoidance of doubt, the total Milestone Payments that may become due
and payable under this Section 9.2(c) shall not exceed Two Hundred Eighty
Million USD ($280,000,000).

 

(i)           HBV Licensed Product.

 

 

 

 

Development Milestone Event

 

Milestone Payment

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

(ii)          HIV Licensed Product.

 

 

 

 

Development Milestone Event

 

Milestone Payment

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

(d)          Commercial Milestones.  Gilead shall pay Hookipa the following one
(l)-time Milestone Payments under this Section 9.2(d) upon the first achievement
of the corresponding commercial milestone event for the first HBV Licensed
Product and for the first HIV Licensed Product.  For avoidance of doubt, the
total Milestone Payments that may become due and payable under this
Section 9.2(d) shall not exceed One Hundred Million USD ($100,000,000).

 

(i)           HBV Licensed Product.

 

 

 

 

Commercial Milestone Event

 

Milestone Payment

Annual Net Sales of an HBV Licensed Product > [***]

 

[***]

Annual Net Sales of an HBV Licensed Product > [***]

 

[***]

 

(ii)          HIV Licensed Product.

 

 

 

 

Commercial Milestone Event

 

Milestone Payment

Annual Net Sales of an HIV Licensed Product > [***]

 

[***]

Annual Net Sales of an HIV Licensed Product > [***]

 

[***]

 

9.3          Royalty Payments.

 

(a)          Royalty Rates.  In further consideration of the licenses and rights
to Gilead hereunder, during each applicable Royalty Term, Gilead shall make the
following royalty payments under this Section 9.3 to Hookipa, on a Licensed
Product-by-Licensed Product basis, based on the aggregate annual Net Sales of
such Licensed Product in the Territory.  For clarity, the royalty payments:
(i) shall be calculated separately with respect to each Licensed Product; and
(ii) shall be payable only once with respect to the same unit of Licensed
Product.  All payments made pursuant to this Section 9.3 shall be made as
provided in Article 10.





22



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(i)           HBV Licensed Product.

 

 

 

 

Portion of Annual Net Sales in the Following Range

 

Royalty Rate

[***] up to [***]

 

[***]

[***] up to [***]

 

[***]

[***] up to [***]

 

[***]

[***] and greater

 

[***]

 

(ii)          HIV Licensed Product.

 

 

 

 

Portion of Annual Net Sales in the Following Range

 

Royalty Rate

[***] up to [***]

 

[***]

[***] up to [***]

 

[***]

[***] and greater

 

[***]

 

(b)          Royalty Terms.

 

(i)           The royalty payments described in this Section 9.3 with respect to
HBV Licensed Products sold in the Territory shall be payable on an HBV Licensed
Product-by-HBV Licensed Product and country-by-country basis, commencing upon
the First Commercial Sale of an HBV Licensed Product in a country in the
Territory and expiring upon the latest of: (A) [***] years after the First
Commercial Sale of such HBV Licensed Product in such country; (B) the expiration
of the last-to-expire Valid Claim of a Patent Right within the Licensed
Technology in such country that would be infringed by the sale of such HBV
Licensed Product in such country in the absence of the licenses granted to
Gilead under this Agreement; or (C) the expiration of any Regulatory Exclusivity
in such country with respect to such HBV Licensed Product (the “HBV Royalty
Term”).

 

(ii)          The royalty payments described in this Section 9.3 with respect to
HIV Licensed Products sold in the U.S. shall be payable, on an HIV Licensed
Product-by-HIV Licensed Product basis, commencing upon the First Commercial Sale
of an HIV Licensed Product in the U.S. and expiring upon the latest of:
(A) [***] years after the First Commercial Sale of such HIV Licensed Product in
the U.S.; (B) the expiration of the last-to-expire Valid Claim of a Patent Right
within the Licensed Technology in the U.S. that would be infringed by the sale
of such HIV Licensed Product in the U.S. in the absence of the licenses granted
to Gilead under this Agreement; or (C) the expiration of any Regulatory
Exclusivity in the U.S. with respect to such HIV Licensed Product (the “U.S. HIV
Royalty Term”).

 

(iii)         The royalty payments described in this Section 9.3 with respect to
HIV Licensed Products sold in a country in the ROW shall be payable, on an HIV
Licensed Product-by-HIV Licensed Product and country-by-country basis,
commencing upon the First Commercial Sale of a HIV Licensed Product in a country
in the ROW and expiring upon the latest of: (A) [***] years after the First
Commercial Sale of such HIV Licensed Product in such country; (B) the expiration
of the last-to-expire Valid Claim of a Patent Right within the Licensed
Technology in such country that would be infringed by the sale of such HIV
Licensed Product in such country in the absence of the licenses granted to
Gilead under this Agreement; or (C) the expiration of any Regulatory Exclusivity
in such country with respect to such HIV Licensed Product (the “ROW HIV Royalty
Term”) (each of the HBV Royalty Term, the U.S. HIV Royalty Term, and the ROW HIV
Royalty Term, a “Royalty Term” and, collectively, the “Royalty Terms”).

 

9.4          Royalty Step-Down.

 

(a)          U.S.

 

(i)           For any period during the applicable Royalty Term, if such Royalty
Term continues in the U.S.: (A) with respect to the HBV Royalty Term, solely by
virtue of Section 9.3(b)(i)(A) or Section 9.3(b)(i)(C); or (B) with respect to
the U.S. HIV Royalty Term, solely by virtue of Section 9.3(b)(ii)(A) or
Section 9.3(b)(ii)(C), then the royalty rates under Section 9.3 applicable to
Net Sales of such Licensed Product in the U.S. during such period shall be
reduced by an amount equal to [***] of such royalty rates under Section 9.3.

 

(ii)          If, during the applicable Royalty Term, Loss of Market Exclusivity
with respect to a Licensed Product occurs in the U.S., then the royalty rates
under Section 9.3 applicable to Net Sales of such Licensed Product in the U.S.
for the remainder of the applicable Royalty Term, as may be adjusted by
Section 9.4(a)(i) shall be reduced by an amount equal to [***] of the royalty
rates under Section 9.3.





23



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(b)          ROW.  For any period during the applicable Royalty Term, if such
Royalty Term continues in any country in the ROW: (i) (A) with respect to the
HBV Royalty Term, solely by virtue of Section 9.3(b)(i)(A) or
Section 9.3(b)(i)(C); or (B) with respect to the ROW HIV Royalty Term, solely by
virtue of Section 9.3(b)(iii)(A) or Section 9.3(b)(iii)(C); and (ii) Loss of
Market Exclusivity with respect, to a Licensed Product occurs in such country,
then the royalty rates under Section 9.3 applicable to Net Sales of such
Licensed Product in such country for the remainder of the applicable Royalty
Term shall be reduced by [***] of such royalty rates under Section 9.3, [***].

 

9.5          Third Party Obligations.

 

(a)          Subject to Section 9.5(c) in the event that Hookipa enters into an
agreement with a Third Party after the Effective Date pursuant to which Hookipa
in-licenses or otherwise acquires Control of Patent Rights, Know-How, or other
intellectual property rights that would constitute Licensed Technology for
purposes of this Agreement, then Hookipa shall promptly provide Gilead with
notice and a copy of the applicable license or other agreement with the Third
Party, together with a schedule of obligations under any such Hookipa Third
Party Agreement applicable to sublicensees, including any payment obligations:
(A) specifically attributable to the grant of a sublicense to Gilead to the
Patent Rights, Know-How, or other intellectual property rights that would
constitute Licensed Technology for purposes of this Agreement; or (B) arising
thereunder solely as a result of Gilead’s activities under this Agreement in its
capacity as a sublicensee of Hookipa under such Hookipa Third Party Agreement
(such payment obligations pursuant to (A) and (B), collectively the “Sublicense
Payments”).  Within [***] days following receipt of such notice, Gilead shall
decide, in its sole discretion, whether or not to accept such Patent Rights,
Know-How, or other intellectual property as Licensed Technology licensed under
this Agreement and provide Hookipa written notice of such decision.  In the
event of acceptance: (i) such Patent Rights, Know-How, or other intellectual
property shall constitute Licensed Technology licensed to Gilead under this
Agreement; (ii) such agreement shall thereafter be included within the
definition of Hookipa Third Party Agreements; (iii) Gilead shall be responsible
for all Sublicense Payments; and (iv) Schedule 9.5(a) shall be deemed amended to
add such schedule of obligations applicable to sublicensees and Gilead, in its
capacity as a sublicensee, shall be obligated to comply with such
obligations.  In the event that Gilead does not accept such Third Party
agreement as a Hookipa Third Party Agreement (including by failing to respond
within such [***]-day period): (x) Gilead and its Affiliates shall have no
obligations with respect to such Third Party agreement; and (y) Hookipa shall
have no obligation to grant any rights to Gilead under such Third Party
agreement.

 

(b)          Notwithstanding Section 9.5(a), Hookipa shall remain solely
responsible for the payment of royalties, milestones, and other payment
obligations under the Hookipa Third Party Agreements set forth on Schedule
9.5(a), as in effect on the Effective Date.  All such payments shall be made
promptly by Hookipa in accordance with the terms of the applicable Hookipa Third
Party Agreement.

 

(c)          In the event that Gilead reasonably determines that any Patent
Rights, Know-How, or other intellectual, property rights owned or otherwise
Controlled by a Third Party are necessary or useful in order to Develop,
Manufacture, or Commercialize a Licensed Product, then [***].  Following such
discussion, Gilead shall have the right to enter into a license agreement or
otherwise acquire rights to such Patent Rights, Know-How, or other intellectual
property (including by way of settlement of litigation) and to deduct from [***]
due to Hookipa on such Licensed Product under this Agreement pursuant to
Section 9.3, with respect to a given [***] of any and all payments actually paid
by Gilead to such Third Party with respect to such Licensed Product.  Gilead
shall keep Hookipa reasonably informed with respect to Gilead’s negotiations for
such license with such Third Party licensor and shall use good-faith efforts to
[***].  Notwithstanding the foregoing, including in the event that Gilead enters
into multiple licenses with multiple Third Party licensors, in no event shall
any royalty payments pursuant to Section 9.3 due to Hookipa on such Licensed
Product in a [***] be reduced, taking into account also any reductions pursuant
to Section 9.4, by more than [***] of the amount that would otherwise be due
hereunder (the “Payment Floor”).  Any such amounts payable for a license to
Patent Rights, Know-How, or other intellectual property [***] which are not
fully recovered in a [***] in accordance with this Section 9.5(c) as a result of
the application of the Payment Floor or otherwise may be carried forward, and
Gilead may deduct such carried-forward amount from subsequent [***] due to
Hookipa with respect to the applicable Licensed Product until the full amount
that Gilead was entitled to deduct is deducted.  For clarity, no deductions from
[***] due to Hookipa on any Licensed Products under this Agreement pursuant to
Section 9.3 shall be made pursuant to this Section 9.5(c) with respect to any
amounts payable by Gilead for licenses granted by a Third Party to Gilead for
any Patent Rights, Know-How, or other intellectual property rights owned or
otherwise Controlled by a Third Party that have been concluded on or prior to
the Effective Date.

 





24



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

9.6          Research Funding.

 

(a)          During each Collaboration Term and in connection with any wind-down
activities contemplated by Section 13.4.  Gilead shall reimburse Hookipa for all
Out-of-Pocket Costs actually incurred (with no markup) by Hookipa in connection
with the applicable Program, to the extent specifically contemplated in the
applicable Research Plan and in accordance with the applicable Research
Budget.  Gilead shall reimburse the undisputed amount of such Out-of-Pocket
Costs incurred in a [***] within [***] days after receipt from Hookipa of an
invoice therefor issued within [***] days after the end of such [***].

 

(b)          During each Collaboration Term for a Program, Gilead shall
reimburse Hookipa at the FTE Rate for the costs of any FTEs (not to exceed the
number of FTEs specified in the applicable Research Plan for such Program for
any period without first obtaining, in each case, Gilead’s prior written
consent) actually performing activities allocated to Hookipa under such Research
Plan.  Hookipa shall provide to Gilead, within [***] days after the end of each
[***] during each Collaboration Term, a report indicating the number of FTEs
actually provided by Hookipa with respect to each Program during such [***],
Hookipa shall use standard industry systems and processes to record the number
of hours and FTEs actually applied to each Program, which systems and processes
shall be consistently and equitably applied to all Hookipa research programs
with Third Parties.  Gilead shall reimburse Hookipa the undisputed amount for
such FTE costs incurred in a [***] within [***] days after receipt from Hookipa
of an invoice therefor issued within [***] days after the end of each [***].

 

(c)          For clarity, Gilead shall not be obligated to reimburse Hookipa for
any costs or expenses incurred by Hookipa in the course of its activities under
the Programs, other than: (i) those costs and expenses expressly identified in
this Section 9.6 or elsewhere in this Agreement; (ii) reimbursement for the
supply of Licensed Products to Gilead in accordance with the terms of any supply
agreement entered into by the Parties pursuant to Section 7.2; or (iii) any
other costs and expenses approved by Gilead in writing in advance.

 

9.7          No Projections.  Each of Hookipa and Gilead hereby acknowledges and
agrees that nothing in this Agreement shall be construed as representing an
estimate or projection of anticipated sales of any Licensed Product, and that
the Milestones and Net Sales levels set forth above or elsewhere in this
Agreement or that have otherwise been discussed by the Parties are merely
intended to define the Milestone Payments and royalty obligations to Hookipa in
the event such Milestones or Net Sales levels are achieved, NEITHER HOOKIPA NOR
GILEAD MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT IT
WILL BE ABLE TO SUCCESSFULLY DEVELOP, OBTAIN REGULATORY APPROVAL FOR, OR
COMMERCIALIZE ANY LICENSED PRODUCT OR, IF COMMERCIALIZED, THAT ANY PARTICULAR
NET SALES LEVEL OF SUCH LICENSED PRODUCT WILL BE ACHIEVED.

 

9.8          Non-Refundable and Non-Creditable Payments.  Notwithstanding the
non-refundable or non-creditable nature of any payments hereunder, but subject
to the limitations set forth in Section 16.5 nothing in this Agreement shall
limit either Party’s rights to assert or obtain damages for breach of this
Agreement, including damages calculated based on the payments made under this
Agreement.

 

9.9          Allocation of Payment Values.

 

(a)          The Parties agree and acknowledge that: (i) the Licensed Technology
comprises Patent Rights, Know-How, and other intellectual property rights both
owned by Hookipa and in-licensed by Hookipa from Third Parties under the Hookipa
Third Party Agreements set forth in Schedule 9.5(a), as in effect on the
Effective Date; and (ii) Hookipa has certain payment obligations to Third
Parties under such Hookipa Third Party Agreements based on amounts payable by
Gilead to Hookipa under this Agreement in consideration for Hookipa’s grant of a
respective sublicense to Gilead in accordance with Section 3.1(a).

 

(b)          To enable Hookipa to correctly calculate the payments due to its
Third Party licensors under the Hookipa Third Party Agreements and solely for
this purpose, and in acknowledgement that the payments set forth in Sections
9.1,  9.2(c),  9.2(d), and 9.3 are paid in consideration of a license or, as
applicable, sublicense to Gilead under the Licensed Technology in its entirety,
the Parties agree that the payments set forth in Sections 9.1,  9.2(c),  9.2(d),
and 9.3 shall be allocated to the various components of Licensed Technology as
follows: (i) [***].

 

(c)          Notwithstanding Sections 9.9(a) and 9.9(b), the Parties agree and
acknowledge that one (1) or more of the intellectual property rights comprised
by the Licensed Technology may become irrelevant for a given Licensed Product in
course of the Research, Development, Manufacture, or Commercialization
undertaken under this Agreement.  The Parties shall discuss from time to time at
the JSC whether any Patent Rights, Know-How, or other intellectual property
rights comprised by the Licensed





25



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Technology are no longer relevant for further Research, Development,
Manufacture, or Commercialization of a Licensed Product, including whether an
adjusted allocation of the payments set forth in Sections 9.1,  9.2(c),  9.2(d),
and 9.3 to the various components of Licensed Technology is advisable.  Upon the
Parties’ mutual agreement, if any, on such adjusted allocation, Hookipa will
calculate the participation payments due to its Third Party licensors in
accordance with such adjusted allocation.

 

(d)          For the avoidance of doubt, the Parties further confirm that the
payments set forth in Sections 9.2(a),  9.2(b), and 9.6 are paid as
reimbursement of costs and expenses as well as in consideration of the Research
work performed and results achieved by Hookipa, and not in consideration of a
(sub)license grant.

 

10.          REPORTS AND PAYMENT TERMS

 

10.1        Reports; Payment Terms.

 

(a)          Gilead shall furnish to Hookipa a written notice of the achievement
by Gilead, its Affiliates, or its sublicensees of a Milestone (other than a
commercial milestone set forth in Section 9.2(d)) within [***] days after such
Milestone has been achieved.  After the receipt of any such notice, Hookipa
shall submit an invoice to Gilead with respect to the corresponding Milestone
Payment.  Gilead shall pay such Milestone Payment within [***] days after
receipt of such invoice.

 

(b)          During the period from the First Commercial Sale of any Licensed
Product until the end of the last-to-expire Royalty Term, Gilead shall, within
[***] days following the end of each [***] for which royalties are due:
(i) furnish to Hookipa a written report, showing: (A) the aggregate Net Sales of
each Licensed Product sold in each country during the relevant [***] in USD;
(B) the royalties and, as the case may be, commercial milestones set forth in
Section 9.2(d) which shall have accrued hereunder in respect of Net Sales; and
(C) the exchange rates used in determining the amounts payable in USD; and
(ii) pay such royalties and commercial milestones with respect to such [***] as
set forth in such written report.

 

(c)          All payments shall be made by wire transfer to the credit of such
bank account as may be designated by Hookipa in this Agreement or in writing to
Gilead.  Any payment which falls due on a date which is not a Business Day may
be made on the next succeeding Business Day.

 

10.2        Currency; Adjustments to Payment Amounts.

 

(a)          All payments under this Agreement shall be payable in USD
(including, for clarity, all payments based on amounts defined herein in
currencies other than USD).  With respect to sales of a Licensed Product and
other amounts received or to be paid to a Third Party in a currency other than
USD, such amounts and amounts payable shall be converted to USD using the
exchange rate mechanism generally applied by Gilead in preparing its audited
financial statements for the applicable [***], subject to Section 10.2(b);
 provided, that such mechanism is in compliance with Accounting
Standards.  Gilead shall inform Hookipa of any changes to its standard worldwide
currency conversion methodology prior to any such changes becoming effective.

 

(b)          In the event that the exchange rate of USD to Euro as calculated in
accordance with Section 10.2(a) (such exchange rate, the “Reference Exchange
Rate”) is greater than [***] of the Base Exchange Rate or less than [***] of the
Base Exchange Rate as of the last day of the [***] immediately preceding the
reimbursement date for any FTEs or Out-of-Pocket Costs in accordance with this
Agreement (the “Measurement Date”), the calculation for which is based on or
requires, in whole or in part, the Reference Exchange Rate, such reimbursement
shall be adjusted up or down, as applicable, to reflect the Reference Exchange
Rate in effect on the Measurement Date.  Gilead shall notify Hookipa of the
Reference Exchange Rate as of the applicable Measurement Date by written notice
delivered prior to or contemporaneously with delivery of such reimbursement.

 

10.3        Blocked Currency.  If at any time legal restrictions in the
Territory prevent the prompt remittance of any payments with respect to sales
therein, Gilead shall have the right and option to make such payments by
depositing the amount thereof in local currency to Hookipa’s account in a bank
or depository designated by Hookipa in the Territory.

 

10.4        Taxes.  Hookipa shall pay any and all taxes levied on account of any
payments made to Hookipa under this Agreement.  If any taxes are required to be
withheld by Gilead, Gilead shall: (a) deduct such taxes from the payment made to
Hookipa; (b) timely pay such taxes to the proper taxing authority; (c) send
proof of payment to Hookipa; and (d) reasonably assist Hookipa in its efforts to
obtain a credit for such tax payment.  Each Party agrees to reasonably assist
the other Party in lawfully claiming exemptions from or minimizing such
deductions or withholdings under double taxation laws or similar circumstances.





26



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

10.5        Late Payments.  Any amount owed by a Party to the other Party under
this Agreement that is not paid within the applicable time period set forth
herein shall accrue interest at the rate per annum equal to the [***] as quoted
on [***] (or if it no longer exists, a similarly authoritative source) plus rate
per annum of [***] calculated on a [***] basis, or, if lower, the highest rate
permitted under Applicable Law.

 

10.6        Records and Audit Rights.

 

(a)          Each Party shall keep complete, true, and accurate books and
records in accordance with its Accounting Standards in relation to this
Agreement, including, with respect to Gilead, its Affiliates, and its
sublicensees, in relation to Net Sales, royalties, and Milestone Payments, and
with respect to Hookipa, in relation to FTE efforts expended and Out-of-Pocket
Costs incurred under the Programs or otherwise which Gilead is obligated to
reimburse under this Agreement.  Each Party or other selling entity shall keep
such books and records for at least [***] years following the Calendar Year to
which they pertain or for such longer period of time as required under any
Applicable Law.

 

(b)          Each Party (the “Auditing Party”) shall have the right, once per
[***] and at its own expense, to have an internationally recognized,
independent, certified public accounting firm (the “Auditor”), selected by the
Auditing Party and reasonably acceptable to the other Party (the “Audited
Party”), review any such records of such other Party (either directly by the
Auditing Party or through the Audited Party) in the location(s) where such
records are maintained by the Audited Party upon reasonable written notice
(which shall be no less than [***] days’ prior written notice) and during
regular business hours and under obligations of strict confidence secured
through a confidentiality agreement between the Auditor and the Audited Party,
for the sole purpose of verifying the basis and accuracy of payments made and
deductions taken within the [***] period preceding the date of the request for
review.  Records for any particular period may be audited only once.

 

(c)          In the event such audit leads to the discovery of a discrepancy to
the Auditing Party’s detriment, the Audited Party shall, within [***] days after
receipt of such report from the Auditor, pay any undisputed amount of the
discrepancy.  The Auditing Party shall pay the full cost of the audit unless the
underpayment of amounts due or overpayment of amounts payable by the Auditing
Party is greater than [***] of the amount due for the entire period being
examined, in which case the Audited Party shall pay the reasonable cost charged
by the Auditor for such review.  Any undisputed overpayments by the Audited
Party revealed by an examination shall be paid by the Auditing Party at the
Audited Party’s discretion either: (i) as a credit against future payments owed;
or (ii) within [***] days of the Auditing Party’s receipt of the applicable
report.

 

(d)          Any disagreement regarding the results of any audit conducted under
this Section 10.6 shall be [***].

 

11.          INTELLECTUAL PROPERTY RIGHTS

 

11.1        Ownership.

 

(a)          Background Intellectual Property.  As between the Parties, and
subject to the licenses granted under this Agreement, each Party retains all
rights, tide, and interests in and to all Patent Rights, Know-How, and other
intellectual property rights that such Party owns or otherwise Controls as of
the Effective Date or that it develops or otherwise acquires after the Effective
Date outside the performance of the activities under this Agreement, Without
limiting the generality of the foregoing, as between the Parties, Gilead shall
own all rights, title, and interests in and to the Gilead Background
Intellectual Property, and Hookipa shall own all rights, title, and interest in
and to the Hookipa Background Intellectual Property.

 

(b)          Improvements.  As between the Parties, Gilead shall own all rights,
title, and interests in and to the Gilead Improvements, and Hookipa shall own
all rights, title, and interests in and to the Hookipa Technologies
Improvements.  Each Party shall and hereby does assign to the other Party any
right, title, and interest it may have in any Improvement that is to be owned by
the other Party pursuant to this Section 11.1, and agrees to execute such
documents and take such other actions reasonably requested by the other Party to
the extent necessary to give effect to the ownership allocation set forth in
this Section 11.1.

 





27



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(c)          Invention Protection.  Each Party shall ensure that the employees,
officers and independent contractors (excluding any sublicensees or
subcontractors, each of whom are subject to Section 3.2) of such Party or its
respective Affiliates performing activities under this Agreement shall, prior to
commencing such work, be bound by written invention assignment obligations
requiring: (i) prompt reporting of any Patent Rights, Know-How, or other
intellectual property rights arising from such work; (ii) assignment to the
applicable Party or Affiliate all of his or her rights, tide, and interests in
and to any Patent Rights, Know-How, or other intellectual property rights
arising from such work; (iii) cooperation in the Prosecution and Maintenance and
enforcement of any Patent Right that is required to be assigned under this
Agreement; and (iv) performance of all acts and signing, executing,
acknowledging, and delivering any and all documents required for effecting the
obligations and purposes of this Agreement.

 

11.2        Prosecution and Maintenance.

 

(a)          Background Intellectual Property.  Gilead shall be solely
responsible for the Prosecution and Maintenance of the Gilead Background
Intellectual Property at Gilead’s sole cost and expense, and Hookipa shall be
solely responsible for the Prosecution and Maintenance of the Hookipa Background
Intellectual Property at Hookipa’s sole cost and expense.

 

(b)          Improvements; Licensed Technology.

 

(i)           Gilead shall be solely responsible for the Prosecution and
Maintenance of the Patent Rights claiming or directed to the Gilead Improvements
at Gilead’s sole cost and expense.

 

(ii)          Subject to Section 3.6, Hookipa shall, in consultation with
Gilead, be responsible for Prosecution and Maintenance of Hookipa Patent Rights
at Hookipa’s cost and expense.  Hookipa shall use Commercially Reasonable
Efforts to obtain appropriate patent protection with respect to claimed
inventions that are supported by the relevant specification of each Hookipa
Patent Right.  Gilead shall reasonably cooperate with Hookipa in connection with
the Prosecution and Maintenance of the Hookipa Patent Rights to the extent
reasonably requested by Hookipa, including by providing reasonable access to
relevant persons and executing all documentation reasonably requested by
Hookipa.  Hookipa shall consult with Gilead and keep Gilead reasonably informed
of the status of such Hookipa Patent Rights, and provide copies of all relevant
documents in a timely manner for Gilead’s review and comment, including any
material reduction in scope, and shall reasonably consider and use reasonable
efforts to incorporate any Gilead comments in good faith; provided,  however,
that Hookipa shall have the authority to make, in good faith, all final
decisions relating to such matters.

 

(c)          Hookipa shall notify Gilead in writing of any decision not to file
applications for, to cease Prosecution and Maintenance of, or to not continue to
pay the expenses of Prosecution and Maintenance of, any Hookipa Patent Right,
including any decision to abandon any pending patent application or issued
patent within the Hookipa Patent Rights.  Hookipa shall provide such notice at
least [***] days prior to any relevant filing or payment due date, or any other
due date that requires action, in connection with such Hookipa Patent Right or
claim thereof.  In such event, Hookipa shall permit Gilead, at Gilead’s sole
discretion, cost, and expense, to file or to continue Prosecution and
Maintenance of such Hookipa Patent Right, and if Gilead continues to prosecute
and maintain such Hookipa Patent Right, the following shall apply, subject to
Section 3.6:

 

(i)           Such Hookipa Patent Right shall remain in the ownership or
otherwise in the Control of Hookipa and shall remain included in the definition
of Hookipa Patent Rights for the purpose of this Agreement; provided, however,
that, for purposes of this Agreement, all Valid Claims of such Hookipa Patent
Right shall be deemed to have expired;

 

(ii)          Hookipa shall fully cooperate with Gilead in connection with the
Prosecution and Maintenance of such Hookipa Patent Right to the extent
reasonably requested by Gilead, including by providing reasonable access to
relevant persons and executing all documentation reasonably requested by Gilead;
and

 

(iii)         Gilead shall keep Hookipa reasonably informed of the status of
such Hookipa Patent Right and shall notify Hookipa in writing at least [***]
days prior to any relevant filing or payment due date of any decision not to
file applications for, to cease Prosecution and Maintenance of, or to not
continue to pay the expenses of Prosecution and Maintenance of, such Hookipa
Patent Right, including any decision to abandon any pending patent application
or issued patent within such Hookipa Patent Right, in which case Hookipa shall
be entitled to re-assume the sole right for the Prosecution and Maintenance of
such Hookipa Patent Right at its sole discretion, cost and expense.





28



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

11.3        Enforcement.

 

(a)          Each Party shall promptly notify the other Party of any
infringement, misappropriation, or other violation by a Third Party of any of
the Licensed Technology of which it becomes aware, including any declaratory
judgment, opposition, or similar action alleging the invalidity,
unenforceability, or non-infringement with respect to the Licensed Technology
(collectively, “Competing Infringement”).

 

(b)          Subject to Section 3.6, to the extent such Competing Infringement
is related to Licensed Technology primarily related to HBV or HIV, Gilead shall
have the first right (but not the obligation) to bring and control any legal
action in connection with the Competing Infringement at its own expense as it
reasonably determines appropriate, and Hookipa shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.  If
Gilead does not wish to bring an action or proceeding with respect to, or to
otherwise terminate, any such infringement of any Licensed Technology, then it
shall provide written notice thereof to Hookipa: (i) within [***] following the
notice of alleged Competing Infringement; or (ii) prior to [***] months before
the time limit, if any, specified under Applicable Laws for the filing of such
actions, whichever comes first, then, upon receipt of such notice (or, if no
such notice is provided by Gilead, upon the earlier of (i) and (ii)), Hookipa
shall have the right (but not the obligation) to bring and control any such
action at its own expense and by counsel of its own choice, and Gilead shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice; provided,  however, that if Gilead notifies Hookipa
in writing prior to [***] days before such time limit for the filing of any such
action that Gilead intends to the such action before the time limit, then Gilead
shall be obligated to the such action before the time limit and to reimburse
Hookipa for its reasonable and documented costs and expenses (including
reasonable attorneys’ and professional fees) incurred in connection with
Hookipa’s preparation of such action, and Hookipa shall not have the right to
bring and control such action.

 

(c)          At the request and expense of the Party prosecuting the relevant
action pursuant to Section 11.3(b), the other Party shall provide reasonable
assistance in connection therewith, including by executing reasonably
appropriate documents, cooperating in discovery, and joining as a party to the
action if required.

 

(d)          In connection with any proceeding pursuant to Section 11.3(b), the
Party bringing and controlling an enforcement action shall not enter into any
settlement admitting the invalidity of, or otherwise impairing the other Party’s
rights in, the Licensed Technology without first obtaining, in each case, the
prior written consent of the other Party, which shall not be unreasonably
withheld, conditioned, or delayed.

 

(e)          To the extent such Competing Infringement is related to Licensed
Technology not primarily related to HBV or HIV, Hookipa shall have the first
right (but not the obligation) to bring and control any legal action in
connection with the Competing Infringement at its own expense as it reasonably
determines appropriate, and Gilead shall have the right, at its own expense, to
be represented in any such action by counsel of its own choice.  If Hookipa
fails to bring an action or proceeding with respect to, or to otherwise
terminate, any such infringement of any Licensed Technology: (i) within [***]
days following the notice of alleged Competing Infringement; or (ii) prior to
[***] months before the time limit, if any, specified under Applicable Laws for
the filing of such actions, whichever comes first, Gilead shall have the right
(but not the obligation) to bring and control any such action at its own expense
and by counsel of its own choice, and Hookipa shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice;
provided,  however, that if Hookipa notifies Gilead in writing prior to [***]
days before such time limit for the filing of any such action that Hookipa
intends to file such action before the time limit, then Hookipa shall be
obligated to file such action before the time limit and to reimburse Gilead for
its reasonable and documented costs and expenses (including reasonable
attorneys’ and professional fees) incurred in connection with Gilead’s
preparation of such action, and Gilead shall not have the right to bring and
control such action.

 

11.4        Defense.

 

(a)          Each Party shall promptly notify the other Party of any actual or
potential claim alleging that the Research, Development, Manufacture, or
Commercialization of any Licensed Product infringes, misappropriates, or
otherwise violates any Patent Rights, Know-How, or other intellectual property
rights of any Third Party (“Third Party Infringement”). In any such instance,
the Parties shall as soon as practicable thereafter discuss in good faith the
best response to such notice of Third Party Infringement, and, subject to
Section 3.6, Gilead shall have the first right (but not the obligation) to
defend any such claim of Third Party Infringement, at Gilead’s sole discretion,
cost, and expense, and Hookipa shall have the right to be represented in any
such action by counsel of its own choice at Hookipa’s sole cost and expense.





29



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(b)          If Gilead declines or fails to assert its intention to defend any
such claim of Third Party Infringement within [***] days following receipt or,
as applicable, sending of a notice pursuant to Section 11.4(a), then Hookipa
shall have the right (but not the obligation) to defend such claim of Third
Party Infringement at Hookipa’s sole discretion, cost and expense, and Gilead
shall have the right to be represented in any such action by counsel of its own
choice at Gilead’s sole cost and expense.

 

(c)          In no event shall either Party settle or otherwise compromise any
Third Party Infringement by admitting that any Patent Right included within the
Licensed Technology is invalid or unenforceable, unless explicitly approved by
the other Party in writing.  In the event that Gilead, subject to Hookipa’s
prior approval, enters into any settlement with respect to any actual or
potential claim of Third Party Infringement which includes the acceptance of any
license to Patent Rights, Know-How, or other intellectual property rights owned
or otherwise Controlled by any Third Party and necessary or useful for the
Research, Development, Manufacture, or Commercialization of any Licensed
Product, such settlement shall further be subject to Section 9.5(c).

 

11.5        Recovery.  Subject to Section 3.6, any recovery received as a result
of any action under Sections 11.3 or 11.4 shall be used in the following order:
(a) to reimburse the Party taking legal action for the costs and expenses
(including attorneys’ and professional fees) incurred in connection with such
action (and not previously reimbursed); (b) to reimburse the Party not taking
the lead in a legal action but which joins such legal action as provided herein,
for the costs and expenses (including attorneys’ and professional fees) incurred
in connection with such action (and not previously reimbursed); and (c) the
remainder of the recovery shall be [***] and each such share shall be paid to or
retained by a Party.

 

11.6        Trademarks.  Gilead shall have the right to brand the Licensed
Products using Gilead-related trademarks and any other trademarks and trade
names it determines appropriate for each Licensed Product, which may vary by
country or within a country (the “Product Marks”).  Gilead shall own all rights,
tide, and interests in and to the Product Marks and register and maintain the
Product Marks in the countries and regions it determines reasonably necessary.

 

11.7        Patent Marking.  To the extent commercially feasible and consistent
with prevailing business and legal practices, Gilead shall mark, and shall cause
its Affiliates and sublicensees to mark, all Licensed Products that are
Manufactured or Commercialized under this Agreement with the number of each
issued Hookipa Patent Right that specifically claims such Licensed Products.

 

11.8        Licensed Product Listings.  With respect to filings in the FDA’s
Orange Book or Purple Book or other similar filings or listings as may be
applicable to a biologic or drug (and foreign equivalents) for issued patents
for a Licensed Product, upon request by Gilead, Hookipa shall provide reasonable
cooperation to Gilead in filing and maintaining any such listing and filings.

 

11.9        Patent Term Extensions.  Subject to Section 3.6, upon Gilead’s
request, Hookipa shall: (a) with respect to requests solely applicable to one
(1) or more Licensed Products, cooperate in obtaining, but only to the extent
such Patent Term Extensions do not impact Hookipa’s ability to obtain Patent
Term Extensions based on approvals for any products other than the Licensed
Products; and (b) with respect to all other request, consider in good-faith
whether to obtain, in each case, patent term restoration (including under the
Drug Price Competition and Patent Term Restoration Act), supplemental protection
certificates or their equivalents, and patent term extensions (collectively,
“Patent Term Extensions”) with respect to the Hookipa Patent Rights in any
country or region within the Territory, where applicable, at Gilead’s sole cost
and expense.  Gilead acknowledges that Hookipa’s internal patent strategies and
business considerations and obligations under any applicable Hookipa Third Party
Agreements will be taken into account.  If the Parties agree on a Patent Term
Extension for a given Hookipa Patent Right, Hookipa shall provide all reasonable
assistance requested by Gilead, including permitting Gilead to proceed with
applications for such in the name of Hookipa or the Third Party licensor under
the applicable Hookipa Third Party Agreement, if deemed appropriate by Gilead,
and executing documents and providing any relevant information and assistance to
Gilead.

 

12.          CONFIDENTIALITY

 

12.1        Duty of Confidence.  Subject to the other provisions of this
Article 12, all Confidential Information disclosed by a Party or any of its
Affiliates (the “Disclosing Party”) to the other Party or any of its Affiliates
(the “Recipient Party”) under this Agreement shall be maintained in confidence
and otherwise safeguarded by the Recipient Party.  The Recipient Party may only
use Confidential Information of the Disclosing Party for the purposes of this
Agreement and pursuant to the rights granted to the Recipient Party under this
Agreement.  Subject to the other provisions of this Article 12, the Recipient
Party shall hold as confidential such Confidential Information of the Disclosing
Party in the same manner and with the same protection as such Recipient Party
maintains its own Confidential Information, but in any event with no less than
reasonable protections.





30



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

12.2        Exceptions.  The obligations under this Article 12 shall not apply
to any Confidential Information to the extent that such Confidential
Information:

 

(a)          is (at the time of disclosure) or becomes (after the time of
disclosure) known to the public or part of the public domain through no breach
of this Agreement by the Recipient Party;

 

(b)          was known to, or was otherwise in the possession of, the Recipient
Party, as evidenced by its written records, prior to the time of disclosure by
the Disclosing Party;

 

(c)          is disclosed to the Recipient Party on a non-confidential basis by
a Third Party lawfully in possession thereof who is entitled to disclose it
without breaching any confidentiality obligation to the Disclosing Party; or

 

(d)          is independently developed by or on behalf of the Recipient Party,
as evidenced by its written records, without reference to the Confidential
Information disclosed by the Disclosing Party under this Agreement.

 

12.3        Authorized Disclosures.  In addition to disclosures allowed under
Section 12.2,  Section 12.6, or Article 17 and those mutually agreed to by the
Parties in writing, solely to the extent that it is reasonably necessary or
appropriate to fulfill its obligations or exercise its rights under this
Agreement, the Recipient Party and Permitted Recipients may disclose
Confidential Information of the Disclosing Party in the following instances:

 

(a)          in connection with Prosecution and Maintenance of Patent Rights as
permitted by this Agreement;

 

(b)          in connection with Regulatory Filings for Licensed Products made
pursuant to this Agreement;

 

(c)          prosecuting or defending litigation as permitted by this Agreement;

 

(d)          subject to Sections 12.4 and 12.5, complying with Applicable Laws
(including the rules and regulations of the Securities and Exchange Commission
or any national securities exchange) and with judicial process, if such
disclosure is necessary for such compliance; and

 

(e)          to the Recipient Party’s: (i) officers, directors, and employees;
(ii) sublicensees; and (iii) agents, contractors (including consultants and
clinical investigators), advisers, and other Third Parties, in the case of each
of clauses (i)-(iii), solely to the extent reasonably necessary for the purposes
of, and for those matters undertaken pursuant to, this Agreement; provided, that
in the case of disclosures to Persons set forth in clauses (ii) and (iii), such
Persons are bound by written obligations of confidentiality and non-use no less
restrictive than the obligations set forth in this Article 12 (each a “Permitted
Recipient”); provided,  further, that the Recipient Party shall remain
responsible for any failure by any Permitted Recipient who receives Confidential
Information pursuant to this Article 12 to treat such Confidential Information
as required under this Article 12.

 

If and whenever any Confidential Information is disclosed in accordance with
this Section 12.3, such disclosure shall not cause any such information to cease
to be Confidential Information except to the extent that such permitted
disclosure results in a public disclosure of such information (otherwise than by
breach of this Agreement).  Where reasonably possible and subject to Sections
12.4 and 12.5, the Recipient Party shall, or cause its Permitted Recipients, if
applicable, to notify the Disclosing Party of the Recipient Party’s or its
Permitted Recipient’s, as applicable, intent to make such disclosure pursuant to
paragraphs (c) or (d) of this Section 12.3 sufficiently prior to making such
disclosure so as to allow the Disclosing Party adequate time to take whatever
action it may deem appropriate to protect the confidentiality of the
information.

 

12.4        Required Disclosure.  A Recipient Party may disclose Confidential
Information pursuant to interrogatories, requests for information or documents,
subpoena, civil investigative demand issued by a court or governmental agency,
or as otherwise required by Applicable Law; provided, that the Recipient Party
shall notify the Disclosing Party promptly upon any receipt thereof, using
commercially reasonable efforts to provide the Disclosing Party sufficient
advance notice to permit it to oppose, limit, or seek confidential treatment for
such disclosure, and to file for patent protection if relevant; provided,
 further, that the Recipient Party shall furnish only that portion of the
Confidential Information which it is advised by counsel is legally required,
whether or not a protective order or other similar order is obtained by the
Disclosing Party.





31



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

12.5        Securities Filings.  In the event either Party or any of its
Affiliates proposes to file with the Securities and Exchange Commission or the
securities regulators of any state or other jurisdiction a registration
statement or any other disclosure document which describes, refers to, or
provides a copy of this Agreement under the Securities Act of 1933, the
Securities Exchange Act of 1934, or any other Applicable Law, the Party shall,
and shall, if applicable, cause its Affiliate to, notify the other Party of such
intention and shall provide such other Party with a copy of relevant portions of
the proposed filing not less than [***] Business Days prior to such filing (and
any revisions to such portions of the proposed filing a reasonable time prior to
the filing thereof), including any exhibits thereto relating to this Agreement,
and shall use reasonable efforts to obtain confidential treatment of any
information concerning this Agreement that such other Party requests be kept
confidential, and shall only disclose Confidential Information which it is
advised by counsel is legally required to be disclosed.  No such notice shall be
required under this Section 12.5 if the substance of the description of or
reference to this Agreement contained in the proposed filing has been included
in any previous filing made by either Party or its Affiliates hereunder or
otherwise has been approved by the other Party.

 

12.6        Terms of Agreement.  The existence and the terms and conditions of
this Agreement that the Parties have not specifically agreed to disclose
pursuant to Section 12.3 or Article 17 shall be considered Confidential
Information of both Parties.  Either Party and its Affiliates may disclose such
terms and conditions of this Agreement on a need-to-know basis to [***],
licensor (including, in the case of Hookipa, any Third Party licensor under a
Hookipa Third Party Agreement), [***], consultant, advisor, sublicensee, or an
acquirer of rights to a Licensed Product, and their attorneys and agents;
provided, that each such Person to whom such information is to be disclosed:
(a) is informed of the confidential nature of such information; (b) has entered
into a written agreement with the Party, or is otherwise bound by professional
rules, requiring such Person to maintain the confidentiality of such
Confidential Information; and (c) is obliged to maintain the confidentiality in
a manner consistent with the confidentiality provisions of this Agreement,
provided,  however, that the foregoing clause (c) shall not apply with respect
to the Third Party licensors under the Hookipa Third Party Agreements.  To the
extent that Hookipa is obliged under any Hookipa Third Party Agreement to
disclose to its Third Party licensor any progress or financial reports from
Gilead that are related to the Development or Commercialization of Licensed
Products as described in detail in Schedule 9.5(a).  Hookipa may undertake such
disclosure and any such disclosure shall not constitute a breach of this
Article 12.

 

12.7        Ongoing Obligation for Confidentiality.  Upon early termination of
this Agreement in its entirety for any reason, each Party and its Permitted
Recipients shall immediately return to the other Party or destroy any
Confidential Information disclosed by or on behalf of the other Party, except
for one (1) copy which may be retained in its confidential files for archive
purposes.

 

13.          TERM AND TERMINATION

 

13.1        Term.  The term of this Agreement shall commence upon the Effective
Date and continue, unless earlier terminated as permitted by this Agreement,
until the expiration of the last-to-expire Royalty Term (the “Term”).

 

13.2        Termination for Material Breach.  If a Party (the “Non-Breaching
Party”) reasonably believes that the other Party (the “Breaching Party”) is in
breach of any material obligation hereunder, the Non-Breaching Party may give
written notice to the Breaching Party specifying the breach in reasonable
detail.  In the event such breach is not cured within the relevant time period
specified below after such notice, the Non-Breaching Party shall have the right
thereafter to terminate this Agreement immediately, in its entirety, with the
consequences as set forth in Sections 14.1 or 14.2, as applicable, by giving
written notice to the Breaching Party to such effect.  The Breaching Party shall
have [***] following receipt of the Non-Breaching Party’s written notice to
either cure such breach or, if cure cannot be reasonably effected within such
[***] period, to deliver to the Non-Breaching Party a plan for curing such
breach which is reasonably sufficient to effect a cure within a reasonable
period not to exceed [***] following receipt of such plan by the Non-Breaching
Party.  Following delivery of such plan, the Breaching Party shall use
Commercially Reasonable Efforts to carry out the plan and cure the
breach.  Notwithstanding the foregoing, the right to terminate in accordance
with this Section 13.2 may be exercised on a Licensed Product-by-Licensed
Product or country-by-country basis.

 

13.3        Termination for Insolvency.  Either Party may terminate this
Agreement at any time during the Term upon the other Party’s filing or
institution of bankruptcy, reorganization, liquidation, or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided,  however, that in the
case of any involuntary bankruptcy proceeding, such right to terminate shall
only become effective if the Party consents to the involuntary bankruptcy or
such proceeding is not dismissed within [***] days after the filing thereof, In
addition, Gilead may terminate this Agreement in the event that Hookipa rejects
this Agreement under Section 365 of the United States Bankruptcy Code, 11 U.S.C.
§§ 101 et seq. (the “Code”).





32



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

13.4        Termination by Gilead for Convenience.

 

(a)          Termination of Program by Gilead for Convenience.

 

(i)           During the HBV Collaboration Term, Gilead shall have the right to
terminate this Agreement with respect to the HBV Program for convenience upon
[***] prior written notice to Hookipa, Upon the termination of this Agreement
with respect to the HBV Program in accordance with this
Section 13.4(a)(i).  Gilead shall reimburse Hookipa in accordance with
Section 9.6 at the FTE Rate for the documented costs of any FTEs and
Out-of-Pocket Costs reasonably incurred and directly arising from of Hookipa’s
prompt wind-down of the HBV Program for a reasonable period following the
effective date of such termination to be mutually agreed between the Parties;
provided, that: (i) such period does not exceed [***] months; and (ii) such
costs do not exceed the expenses budgeted for the HBV Program in such period in
accordance with the HBV Research Plan.

 

(ii)          During the HIV Collaboration Term, Gilead shall have the right to
terminate this Agreement with respect to the HIV Program for convenience upon
[***] prior written notice to Hookipa.  Upon the termination of this Agreement
with respect to the HIV Program in accordance with this
Section 13.4(a)(ii).  Gilead shall reimburse Hookipa in accordance with
Section 9.6 at the FTE Rate for the documented costs of any FTEs and
Out-of-Pocket Costs reasonably incurred and directly arising from of Hookipa’s
prompt wind-down of the HIV Program for a reasonable period following the
effective date of such termination to be mutually agreed between the Parties;
provided, that: (i) such period does not exceed [***] months; and (ii) such
costs do not exceed the expenses budgeted for the HBV Program in such period in
accordance with the HIV Research Plan.

 

(iii)         For clarity, the termination of a Program in accordance with this
Section 13.4(a) shall not constitute a termination of this Agreement with
respect to any Development-Ready HBV Licensed Product or Development-Ready HIV
Licensed Product, as applicable.

 

(b)          Termination of Agreement by Gilead for Convenience.  At any time
during the Term, Gilead shall have the right to terminate this Agreement in its
entirety or on a Licensed Product-by-Licensed Product or a country-by-country
basis for convenience upon [***] prior written notice to Hookipa.

 

13.5        Rights in Bankruptcy.

 

(a)          The Parties agree that this Agreement constitutes an executory
contract under Section 365 of the Code for the license of “intellectual
property” as defined under Section 101 of the Code and constitutes a license of
“intellectual property” for purposes of any similar Applicable Laws in any other
country in the Territory.  The Parties further agree that Gilead, as licensee of
such rights under this Agreement, shall retain and may fully exercise all of its
protections, rights, and elections under the Code, including under
Section 365(n) of the Code, and any similar Applicable Laws in any other country
in the Territory.

 

(b)          All rights, powers, and remedies of Gilead provided for in this
Section 13.5 are in addition to and not in substitution for any and all other
rights, powers, and remedies now or hereafter existing at law or in equity
(including under the Code and any similar Applicable Laws in any other country
in the Territory).  Gilead, in addition to the rights, power, and remedies
expressly provided herein, shall be entitled to exercise all other such rights
and powers and resort to all other such remedies as may now or hereafter exist
at law or in equity, including under the Code.  The Parties agree that they
intend the following Gilead rights to extend to the maximum extent permitted by
law, including for purposes of the Code, and the Hookipa Third Party Agreements:
(i) the right of access to any Licensed Technology (including all embodiments
thereof), or any Third Party with whom Hookipa contracts to perform an
obligation of Hookipa under this Agreement which is necessary for the Research,
Development, Manufacture, or Commercialization of Licensed Products in the Field
in the Territory; (ii) the right to contract directly with any Third Party
described in paragraph (i) to complete the contracted work; and (iii) the right
to cure any breach of or default under any such agreement with a Third Party and
set off or recoup the costs thereof against amounts payable to Hookipa under
this Agreement.

 

14.          EFFECT OF TERMINATION

 

14.1        Termination by Gilead Without Cause or by Hookipa for Material
Breach by or Insolvency of Gilead.  Upon termination of this Agreement by Gilead
pursuant to Section 13.4 or termination of this Agreement by Hookipa pursuant to
Section 13.2 or Section 13.3 the following shall apply, but, in the case of
termination by Gilead pursuant to Section 13.4 or any other partial termination
of this Agreement, solely with respect to the applicable Terminated Licensed
Products:

 

(a)          all licenses granted by Hookipa to Gilead hereunder, including
under Section 3.1(a) shall terminate;





33



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(b)          all licenses granted by Gilead to Hookipa hereunder, including
under Section 3.1(b) shall terminate;

 

(c)          Gilead shall be released from its Development and Commercialization
obligations;

 

(d)          the provisions of Article 11 (other than Section 11.1) shall be
terminated;

 

(e)          upon receipt by Gilead from Hookipa of written notice within [***]
of the effective date of termination, the Parties shall enter into good-faith
negotiations with respect to the grant by Gilead to Hookipa of [***] license,
under the Gilead Improvements, solely to Research, Develop, Manufacture, and
Commercialize any Licensed Products currently under Development or
Commercialization pursuant to this Agreement as of the effective date of
termination.  In the event that the Parties do not reach a definitive agreement
with respect to such a license within [***] days of receipt by Gilead from
Hookipa of the written notice contemplated by this Section 14.1(e), then the
terms and conditions of such license shall be determined [***];

 

(f)           Gilead shall reasonably cooperate with Hookipa or its Affiliates
or any of their designees to facilitate an orderly and prompt transition of the
Research, Development, Manufacturing, and Commercialization activities with
respect to the Licensed Products currently under Development or
Commercialization pursuant to this Agreement as of the effective date of
termination;

 

(g)          Gilead shall, upon written request of Hookipa and subject to
Hookipa assuming legal responsibility for any clinical trials of the Licensed
Products then ongoing as of the effective date of termination, transfer to
Hookipa all Regulatory Filings and other regulatory documentation, including
regulatory dossiers, and Regulatory Approvals prepared or obtained by or on
behalf of Gilead, in each case, relating solely to any Licensed Products under
Development or Commercialization pursuant to this Agreement prior to the date of
such termination, to the extent transferable;

 

(h)          Gilead, its Affiliates, or its sublicensees shall cease all
Commercialization of Licensed Products in a prompt manner and in accordance with
Applicable Laws; provided,  however, that Gilead, its Affiliates, or its
sublicensees shall be entitled, during the [***]-month period following the
effective date of a termination, to sell any commercial inventory of Licensed
Products which remains on hand as of the effective date of the termination;
provided, that Gilead pays to Hookipa the royalties and, if applicable,
commercial Milestones applicable to said subsequent sales in accordance with the
terms and conditions set forth in this Agreement.  Any commercial inventory
remaining following such [***]-month period shall be offered for sale to
Hookipa, at a price to be mutually agreed upon between the Parties in good
faith;

 

(i)           solely in the case of termination of this Agreement in its
entirety or with respect to the last Terminated Licensed Product, Gilead shall
return to Hookipa or, on Hookipa’s request, destroy all records and materials in
its possession or control that contain or comprise Hookipa Know-How or other
Confidential Information of Hookipa and, if Hookipa does not timely provide
notice to Gilead pursuant to Section 14.1(e), Hookipa shall return to Gilead or,
on Gilead’s request, destroy all records and materials in its possession or
control that contain or comprise Gilead Know-How or other Confidential
Information of Gilead; and

 

(j)           solely in the case of termination of this Agreement in its
entirety, any and all sublicense agreements entered into by Gilead or any of its
Affiliates with a sublicensee pursuant to this Agreement shall survive the
termination of this Agreement, except to the extent that any such sublicensee
under any sublicense is in material breach of this Agreement or such sublicense
or Hookipa elects to grant such sublicensee a direct license of the sublicensed
rights on the same terms applicable to Gilead under this Agreement.  Gilead
shall, at the request of Hookipa, assign any such sublicense (to the extent not
terminated pursuant to the preceding sentence) to Hookipa or its Affiliates and,
upon such assignment, Hookipa or its Affiliates, as applicable, shall assume
such sublicense.  For clarity, any sublicense agreement entered into by Gilead
with any of its Affiliates shall terminate upon the termination of this
Agreement.

 

14.2        Termination by Gilead for Material Breach by or Insolvency of
Hookipa.  Upon termination of this Agreement by Gilead pursuant to Section 13.2
or Section 13.3 the following shall apply, but, in the case of a partial
termination of this Agreement, solely with respect to the applicable Terminated
Licensed Products:

 

(a)          all rights and licenses granted by Gilead to Hookipa hereunder,
including under Section 3.1(b), shall terminate;

 

(b)          Gilead shall be released from its Development and Commercialization
obligations;





34



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(c)          the license granted to Gilead under Section 3.1(a) shall remain in
effect and shall become perpetual and all payment obligations under Article 9
shall remain in effect; provided, that with respect to royalties and Milestones
arising after the effective date of termination, Gilead shall only be obligated
to pay to Hookipa [***] of the amounts otherwise payable under Sections 9.2 and
9.3 as they become due;

 

(d)          Gilead’s rights and Hookipa’s obligations pursuant to Sections
11.2,  11.3, and 11.4 shall survive;

 

(e)          solely in the case of termination of this Agreement in its entirety
or with respect to the last Terminated Licensed Product, Hookipa shall return to
Gilead or, on Gilead’s request, destroy all records and materials in its
possession or control that contain or comprise Gilead Know-How or other
Confidential Information of Gilead; and

 

(f)           upon Gilead’s request, Hookipa shall use commercially reasonable
efforts to facilitate and otherwise assist Gilead in any negotiations for a
direct license to the Licensed Technology licensed under any of the Hookipa
Third Party Agreements.

 

14.3        Survival.  Expiration or termination of this Agreement shall not
relieve the Parties of any obligation accruing prior to such expiration or
termination.  Without limiting the foregoing, the provisions of Articles 1,  10,
 14 and 18,  Sections 2.4,  3.1(a) (with respect to the last sentence thereof),
3.4,  3.5 (in the case of termination by Gilead pursuant to Sections 13.2 or
13.3), 9.7,  9.8,  11.1,  13.5 (in the case of termination for an insolvency
event of Hookipa), 15.5,  16.1,  16.2,  16.3,  16.4,  16,5, 16.6, and 17.2, and
any other obligations and rights which are expressly intended to survive, shall
survive expiration or termination of this Agreement.  The provisions of
Article 12 shall survive the termination or expiration of this Agreement for a
period of [***] years.

 

14.4        Termination Not Sole Remedy.  Termination is not the sole remedy
under this Agreement and, whether or not termination is effected and
notwithstanding anything contained in this Agreement to the contrary, all other
remedies shall remain available except as agreed to otherwise herein.

 

15.          REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

15.1        Representations and Warranties by Each Party.  Each Party represents
and warrants to the other Party, as of the Effective Date, that:

 

(a)          it is a corporation duly organized, validly existing, and, in the
case of Gilead, in good standing under the laws of its jurisdiction of
formation;

 

(b)          it has full corporate power and authority to execute, deliver, and
perform this Agreement, and has taken all corporate action required by
Applicable Law and its organizational documents to authorize the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement;

 

(c)          this Agreement constitutes a valid and binding agreement
enforceable against it in accordance with its terms;

 

(d)          all consents, approvals, and authorizations from all governmental
authorities or other Third Parties required to be obtained by such Party in
connection with the execution and delivery of this Agreement have been obtained;
and

 

(e)          the execution and delivery of this Agreement and all other
instruments and documents required to be executed pursuant to this Agreement do
not and shall not: (i) conflict with or result in a breach of any provision of
its organizational documents; (ii) result in a breach of any agreement to which
it is a party (including, in the case of Hookipa, any Hookipa Third Party
Agreement); or (iii) violate any Applicable Law.

 

15.2        Representations and Warranties by Hookipa.  Hookipa represents and
warrants to Gilead as of the Effective Date that:

 

(a)          Exhibit C sets forth a complete and accurate list of all Hookipa
Patent Rights as of tire Effective Date (including whether such Hookipa Patent
Rights are owned or otherwise Controlled by Hookipa) and, in the case of
licensed Hookipa Patent Rights, a reference to the relevant Hookipa Third Party
Agreement set forth in Schedule 9.5(a);





35



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(b)          Hookipa directly, or through its wholly-owned subsidiaries, is the
sole and exclusive owner or otherwise Controls all of the Hookipa Patent Rights
set forth on Exhibit C, and, with respect to all owned Hookipa Patent Rights, is
listed in the appropriate patent registries as the sole and exclusive owner of
record for each registration, grant, and application set forth on Exhibit C and
such owned Hookipa Patent Rights are free from Encumbrances;

 

(c)          each named inventor with respect to all of the Hookipa Patent
Rights set forth on Exhibit C has properly assigned his or her invention(s) to
Hookipa or the applicable Third Party licensor under the applicable Hookipa
Third Party Agreement;

 

(d)          Hookipa has the right to grant to Gilead and its Affiliates the
licenses under the Licensed Technology that it purports to grant hereunder;

 

(e)          Hookipa has the right to use and disclose and to enable Gilead and
its Affiliates to use and disclose (in each case, under appropriate conditions
of confidentiality) the Hookipa Know-How to be licensed to Gilead as provided
under this Agreement;

 

(f)           to the Knowledge of Hookipa, the issued Hookipa Patent Rights set
forth on Exhibit C are valid and enforceable without any claims, challenges,
oppositions, interference, or other similar proceedings, pending or threatened;

 

(g)          Hookipa has Prosecuted and Maintained patent applications within
the Hookipa Patent Rights set forth on Exhibit C in good faith and complied with
all duties of disclosure with respect thereto;

 

(h)          each of Hookipa and, to the Knowledge of Hookipa, the Third Party
licensors under the Hookipa Third Party Agreements, have not committed any act,
or omitted to commit any act, that may cause the Hookipa Patent Rights set forth
on Exhibit C to expire prematurely or be declared invalid or unenforceable;

 

(i)           all application, registration, maintenance, and renewal fees due
as of the Effective Date with respect to all Hookipa Patent Rights set forth on
Exhibit C have been paid and all necessary documents and certificates have been
filed with the relevant patent registries for the purpose of maintaining such
Hookipa Patent Rights;

 

(j)           Hookipa has not granted to any Third Party any rights to the
Licensed Technology that would interfere or be inconsistent with rights granted
to Gilead hereunder;

 

(k)          to the Knowledge of Hookipa, the exploitation of the Licensed
Technology for the purpose of: (i) the Research, Development, and Manufacture of
Licensed Products as contemplated by the Research Plans (as in effect on the
Effective Date); and (ii) the Commercialization of Licensed Products
contemplated to arise therefrom, will not infringe the Patent Rights or
misappropriate the trade secrets or proprietary rights of any Third Party;
Hookipa makes no representation or warranty under this paragraph (k) with
respect to any [***] owned or otherwise Controlled by any Third Parties;

 

(l)           to the Knowledge of Hookipa, no Third Party is infringing or
misappropriating any of the Licensed Technology, nor has Hookipa received any
written notice regarding such infringement, violation, or misappropriation;

 

(m)         Hookipa has not entered into a government funding relationship that
would result in rights to any Licensed Technology residing in the U.S.
Government, National Institutes of Health, National Institute for Drug Abuse, or
other agency, and the licenses granted hereunder are not subject to overriding
obligations to the U.S. Government as set forth in Public Law 96-517 (35 U.S.C.
200-204), or any similar obligations under the laws of any other country;

 

(n)          Schedule 9.5(a) sets forth a complete and accurate list of all
agreements by and between, on the one hand, Hookipa or any of its Affiliates
and, on the other hand, a Third Party, pursuant to which Hookipa or its
Affiliates in-licensed Licensed Technology that is sublicensed to Gilead
hereunder.  Hookipa has provided Gilead true, correct, and complete copies of
each Hookipa Third Party Agreement which is set forth in Schedule 9.5(a).  Each
such Hookipa Third Party Agreement is in full force and effect, and there has
been no Default of or under any such Hookipa Third Party Agreement as a result
of any action or omission of Hookipa or its Affiliates or, to the Knowledge of
Hookipa, the actions or omissions of any Third Party.  Hookipa has not waived
any of its rights under any such Hookipa Third Party Agreement to which it is
party;





36



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(o)          all of Hookipa’s employees, officers, and consultants who have been
involved with the development of Licensed Technology have executed agreements or
have existing obligations under Applicable Laws requiring assignment to Hookipa
of all inventions made during the course of and as the result of their
association with Hookipa, free from Encumbrances, and obligating the individual
to maintain as confidential Hookipa’s Confidential Information as well as the
confidential information of other parties (including the Confidential
Information of Gilead and its Affiliates) which such individual has received
prior to the Effective Date;

 

(p)          (i) neither Hookipa nor, to the Knowledge of Hookipa, any employee,
agent, or subcontractor of Hookipa involved or to be involved in the Research of
the Licensed Products has been debarred under subsection (a) or (b) of
Section 306 of the FDCA; (ii) no Person who is known by Hookipa to have been
debarred under subsection (a) or (b) of Section 306 of the FDCA shall be
employed by Hookipa in the performance of any activities hereunder; and (iii) to
the Knowledge of Hookipa, no Person on any of the FDA clinical investigator
enforcement lists (including the (1) Disqualified/Totally Restricted List,
(2) Restricted List, and (3) Adequate Assurances List) shall participate in the
performance of any activities hereunder;

 

(q)          Hookipa has maintained intellectual property protection guidelines
within its organization and, to the Knowledge of Hookipa, there has not been any
unauthorized disclosure of intellectual property rights, including Know-How, to
any Third Party;

 

(r)           all activities conducted by or on behalf of Hookipa with respect
to the Licensed Technology have been conducted in accordance with Applicable
Laws and regulations, including GLP, GCP, and GMP, as applicable; and

 

(s)           Hookipa has responded in good faith to all of Gilead’s written
requests for materials and information in connection with Gilead’s due diligence
efforts with respect to this Agreement, and it has no Knowledge of any failure
to disclose to Gilead any fact or circumstance known to Hookipa and relating to
any of the Licensed Technology that would be reasonably expected to be material
to Gilead in connection with this Agreement or the transactions contemplated
herein.

 

15.3        Covenants of Hookipa.  Hookipa covenants and agrees that:

 

(a)          it shall not grant any interest in the Licensed Technology which is
inconsistent with the terms and conditions of this Agreement, nor shall it
assign any of its rights, title, or interests in or to the Licensed Technology
to any Third Party except as permitted in Section 18.1;

 

(b)          it shall: (i) maintain Control of all Licensed Technology licensed
or sublicensed to Gilead under each Hookipa Third Party Agreement; and (ii) not
terminate, breach, or otherwise Default under any Hookipa Third Party Agreement
in a manner that would permit the counterparty thereto to terminate such Hookipa
Third Party Agreement or otherwise diminish the scope or exclusivity of the
licenses granted to Gilead under any Licensed Technology;

 

(c)          if Hookipa receives notice of an alleged Default by Hookipa or its
Affiliates under any such Hookipa Third Party Agreement, where termination of
such Hookipa Third Party Agreement or any diminishment of the scope or
exclusivity of the licenses granted to Gilead under the Licensed Technology is
being or could be sought by the counterparty or result from such Default, then
Hookipa shall promptly, but in no event less than [***] Business Days
thereafter, provide written notice thereof to Gilead and grant Gilead the right
(but not the obligation) to: (i) cure such alleged breach; and (ii) offset any
costs or expenses incurred in connection therewith against any payments due or
that may become due under this Agreement;

 

(d)          it shall not modify, amend, or terminate any Hookipa Third Party
Agreement, or exercise, waive, release, or assign any rights or claims
thereunder, without first obtaining, in each case, Gilead’s prior written
consent;

 

(e)          all of Hookipa’s employees, officers, and consultants who shall
perform activities under this Agreement have executed or will execute agreements
or have existing obligations under Applicable Laws requiring assignment to
Hookipa of all inventions made during the course of and as the result of their
association with Hookipa, free from Encumbrances, and obligating the individual
to maintain as confidential Hookipa’s Confidential Information as well as the
confidential information of other parties (including the Confidential
Information of Gilead and its Affiliates) which such individual may receive, to
the extent required to support Hookipa’s obligations under this Agreement;





37



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(f)           if, at any time after execution of this Agreement, Hookipa becomes
aware that it or any employee, agent, or subcontractor of Hookipa who
participated, or is participating, in the performance of any activities
hereunder is on, or is being added to, the FDA Debarment List, it shall provide
written notice of this to Gilead within [***] Business Days of its becoming
aware of this fact;

 

(g)          it shall perform all activities under this Agreement in compliance
with all Applicable Laws and regulations, including GCP, GLP, or GMP, where
applicable, and those relating to the conduct of human clinical trials, animal
testing, biotechnological research, and the handling and containment of
biohazardous materials, and Applicable Laws relating to health, safety, and the
environment, fair labor practices, and unlawful discrimination; and

 

(h)          it shall maintain sufficient security systems and intellectual
property protection guidelines within its organization equivalent to
international industry standards and qualified to avoid any unauthorized
disclosure of intellectual property rights, including Know-How, to any Third
Party, as more specifically agreed with Gilead hereunder.

 

15.4        Further Representations, Warranties, and Covenants of
Gilead.  Gilead further represents, warrants, and covenants to Hookipa:

 

(a)          at any time during the Term, Gilead shall maintain sufficient
security systems and intellectual property protection guidelines within its
organization equivalent to international industry standards and qualified to
avoid any unauthorized disclosure of intellectual property rights, including
Know-How, to any Third Party;

 

(b)          (i) as of the Effective Date and at any time during the
Collaboration Term for a Program, all of its employees and officers who shall
perform activities under the applicable Research Plan; and (ii) during the
Collaboration Term for a Program, Gilead shall use Commercially Reasonable
Efforts to ensure that all of its consultants who shall perform activities under
the applicable Research Plan, in each case ((i) and (ii)), have executed or will
execute agreements or have existing obligations under Applicable Laws requiring
assignment to Gilead of all inventions made during the course of and as the
result of their association with Gilead, free from Encumbrances, and obligating
the individual to maintain as confidential Gilead’s Confidential Information as
well as the confidential information of other parties (including the
Confidential Information of Hookipa and its Affiliates) which such individual
may receive, to the extent required to support Gilead’s obligations under this
Agreement; and

 

(c)          as of the Effective Date and at any time during the Term, Gilead
shall perform all activities under this Agreement in compliance with all
Applicable Laws and regulations, including GCP, GLP, GMP, and those relating to
the conduct of human clinical trials, animal testing, biotechnological research,
and the handling and containment of biohazardous materials, and Applicable Laws
relating to health, safety, and the environment, fair labor practices, and
unlawful discrimination.

 

15.5        No Other Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 15:
(A) NO REPRESENTATION, CONDITION, OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR
ON BEHALF OF GILEAD OR HOOKIPA; AND (B) ALL OTHER CONDITIONS AND WARRANTIES
WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY
EXCLUDED, INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT.

 

16.          INDEMNIFICATION; LIABILITY

 

16.1        Indemnification by Hookipa.  Hookipa shall indemnify and hold
Gilead, its Affiliates, and their respective officers, directors, and employees
(the “Gilead Indemnitees”) harmless from and against any and all liability,
damage, loss, cost, or expense of any nature (including reasonable attorney’s
fees and litigation expenses) (“Losses”) incurred by or imposed upon the Gilead
Indemnitees or any of them in connection with any claim, suit, action, demand,
proceeding, cause of action, or judgment resulting from a Third Party claim
(“Claims”), in each case, to the extent arising or resulting from:

 

(a)          Hookipa’s, or any of its Affiliates’ or contractors’ activities in
connection with: (i) the Programs; (ii) the Manufacture of Licensed Products; or
(iii) other activities under this Agreement;

 

(b)          the negligence or willful misconduct of Hookipa or any of its
Affiliates or contractors; or





38



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(c)          the breach of any of the obligations, covenants, representations,
or warranties made by Hookipa to Gilead under this Agreement;

 

provided,  however, that Hookipa shall not be obliged to so indemnify and hold
harmless the Gilead Indemnitees for any Claims to the extent Gilead has an
obligation to indemnify Hookipa Indemnitees pursuant to Section 16.2 or to the
extent that such Claims arise from the breach, negligence, or willful misconduct
of Gilead or any Gilead Indemnitee.

 

16.2        Indemnification by Gilead.  Gilead shall indemnify and hold Hookipa,
its Affiliates, and their respective officers, directors, and employees (the
“Hookipa Indemnitees”) harmless from and against any and all Losses incurred by
or imposed upon the Hookipa Indemnitees or any of them in connection with any
Claims, in each case, to the extent arising or resulting from:

 

(a)          Gilead’s, or any of its Affiliates’, sublicensees’, or contractors’
activities in connection with the: (i) Programs; (ii) Development, Manufacture,
or Commercialization of the Licensed Products in the Field in the Territory; or
(iii) other activities under this Agreement;

 

(b)          the negligence or willful misconduct of Gilead or any of its
Affiliates or sublicensees or contractors; or

 

(c)          the breach of any of the obligations, covenants, representations,
or warranties made by Gilead to Hookipa under this Agreement;

 

provided,  however, that Gilead shall not be obliged to so indemnify and hold
harmless the Hookipa Indemnitees for any Claims to the extent Hookipa has an
obligation to indemnify Gilead Indemnitees pursuant to Section 16.1 or to the
extent that such Claims arise from the breach, negligence, or willful misconduct
of Hookipa or any Hookipa Indemnitee.

 

16.3        Indemnification Procedure.

 

(a)          For the avoidance of doubt, all indemnification claims in respect
of a Gilead Indemnitee or a Hookipa Indemnitee shall be made solely by Gilead or
Hookipa, respectively.

 

(b)          A Party seeking indemnification hereunder (the “Indemnified Party”)
shall notify the other Party (the “Indemnifying Party”) in writing reasonably
promptly after the assertion against the Indemnified Party of any Claim or fact
in respect of which the Indemnified Party intends to base a claim for
indemnification hereunder (each, an “Indemnification Claim Notice”); provided,
that the failure or delay to so notify the Indemnifying Party shall not relieve
the Indemnifying Party of any obligation or liability that it may have to the
Indemnified Party, except to the extent that the Indemnifying Party demonstrates
that its ability to defend or resolve such Claim is adversely affected
thereby.  The Indemnification Claim Notice shall contain a description of the
Claim and the nature and amount of the Claim (to the extent that the nature and
amount of such Claim is known at such time).  Upon the request of the
Indemnifying Party, the Indemnified Party shall furnish promptly to the
Indemnifying Party copies of all correspondence, communications and official
documents (including court documents) received or sent in respect of such Claim.

 

(c)          Subject to Sections 16.3(d) and 16.3(e), the Indemnifying Party
shall have the right, upon written notice given to the Indemnified Party within
[***] days after receipt of the Indemnification Claim Notice, to assume the
defense and handling of such Claim, at the Indemnifying Party’s sole expense, in
which case the provisions of Section 16.3(d) below shall govern; provided, that
any such Claim is only for monetary damages.  The assumption of the defense of a
Claim by the Indemnifying Party shall not be construed as acknowledgement that
the Indemnifying Party is liable to indemnify any Indemnitee in respect of the
Claim, nor shall it constitute a waiver by the Indemnifying Party of any
defenses it may assert against any Indemnified Party’s claim for
indemnification.  In the event that it is ultimately decided that the
Indemnifying Party is not obligated to indemnify or hold an Indemnitee harmless
from and against the Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all reasonable costs and expenses (including
reasonable attorneys’ fees and costs of suit) and any losses incurred by the
Indemnifying Party in its defense of the Claim.  If the Indemnifying Party does
not give written notice to the Indemnified Party, within [***] days after
receipt of the Indemnification Claim Notice, of the Indemnifying Party’s
election to assume the defense and handling of such Claim, the provisions of
Section 16.3(e) shall govern.

 

(d)          Upon assumption of the defense of a Claim by the Indemnifying
Party: (i) the Indemnifying Party shall have the right to and shall assume sole
control and responsibility for dealing with the Claim; (ii) the Indemnifying
Party may, at its own cost, appoint as counsel in connection with conducting the
defense and handling of such Claim any law firm or counsel reasonably selected
by the Indemnifying Party; (iii) the Indemnifying Party shall keep the
Indemnified Party informed of the status of





39



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

such Claim; and (iv) the Indemnifying Party shall have the right to settle the
Claim on any terms the Indemnifying Party chooses; provided,  however, that it
shall not, without the prior written consent of the Indemnified Party (such
consent not to be unreasonably withheld, conditioned, or delayed), agree to a
settlement of any Claim which could lead to liability or create any financial or
other obligation on the part of the Indemnified Party for which the Indemnified
Party is not entitled to indemnification hereunder or which admits any
wrongdoing or responsibility for the claim on behalf of the Indemnified
Party.  The Indemnified Party shall cooperate with the Indemnifying Party and
shall be entitled to participate in, but not control, the defense of such Claim
with its own counsel and at its own expense.  In particular, the Indemnified
Party shall furnish such records, information, and testimony, provide witnesses,
and attend such conferences, discovery proceedings, hearings, trials, and
appeals as may be reasonably requested in connection therewith.  Such
cooperation shall include access during normal business hours by the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Claim, and making
the Indemnified Party, the Indemnitees and its and their employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any records or information provided.

 

(e)          If the Indemnifying Party does not give written notice to the
Indemnified Party as set forth in Section 16.3(c) or fails to conduct the
defense and handling of any Claim in good faith after having assumed such, the
Indemnified Party may, at the Indemnifying Party’s expense, select counsel
reasonably acceptable to the Indemnifying Party in connection with conducting
the defense and handling of such Claim and defend or handle such Claim in such
manner as it may deem appropriate.  In such event, the Indemnified Party shall
keep the Indemnifying Party timely apprised of the status of such Claim and
shall not settle such Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned, or delayed.  If the Indemnified Party defends or handles such
Claim, the Indemnifying Party shall cooperate with the Indemnified Party, at the
Indemnified Party’s request but at no expense to the Indemnified Party, and
shall be entitled to participate in the defense and handling of such Claim with
its own counsel and at its own expense.

 

16.4        Mitigation of Loss.  Each Indemnified Party shall take and shall
procure that its Affiliates take all such reasonable steps and action as are
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any Claims (or potential losses or damages) under this
Article 16.  Nothing in this Agreement shall or shall be deemed to relieve any
Party of any common law or other duty to mitigate any losses incurred by it.

 

16.5        Special, Indirect and Other Losses.  NEITHER PARTY NOR ANY OF ITS
AFFILIATES SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY
DUTY, OR OTHERWISE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, OR
CONSEQUENTIAL DAMAGES OR FOR ANY LOSS OF PROFITS SUFFERED BY THE OTHER PARTY,
EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE: [***].

 

16.6        No Exclusion.  Neither Party excludes any liability for death or
personal injury caused by its negligence or willful misconduct or that of its
officers, directors, employees, agents, sublicensees, or sub-contractors.

 

16.7        Insurance.  Each Party shall maintain, at its cost, insurance
against liability and other risks associated with its activities and obligations
under this Agreement, in such amounts and on such terms as are customary for a
company such as the respective Party for the activities to be conducted by it
under this Agreement.  Each Party shall furnish to the other Party evidence of
such insurance upon request.  It is understood that such insurance shall not be
construed to create a limit of either Party’s liability with respect to its
indemnification obligations under this Article 16.

 

17.          PUBLICATIONS AND PUBLICITY

 

17.1        Publications.

 

(a)          Except to the extent made in accordance with the provisions of
Article 12 or Section 17.2, any proposed public disclosure (whether written,
electronic, oral, or otherwise) by Hookipa or any of its Affiliates relating to
the Licensed Products shall require, in each case, the prior written consent of
Gilead (such consent not to be unreasonably withheld, conditioned, or delayed).

 

(b)          For the avoidance of doubt, Gilead or any of its Affiliates shall
have the sole right, without any required consents from Hookipa, but, to the
extent practicable, with at least [***] days’ prior written notice to Hookipa,
to publish or have published information about clinical trials related to the
Licensed Products, including the results of such clinical trials, or other
activities under this Agreement.  This Section 17.1(b) shall not affect the
rights or obligations of the Parties pursuant to Article 12.





40



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

17.2        Publicity.

 

(a)          Use of Name.  Unless otherwise provided in this Agreement, neither
Party shall use the name, symbol, trademark, trade name, or logo of the other
Party or its Affiliates in any press release, publication, or other form of
public disclosure without, in each case, first obtaining the prior written
consent of the other Party (such consent not to be unreasonably withheld,
conditioned, or delayed).

 

(b)          Press Releases.  On or promptly after the Effective Date, the
Parties shall issue a public announcement of the execution of this Agreement in
the form attached hereto as Schedule 17.2(b).  Except as provided in this
Section 17.2(b) or in Article 12 each Party agrees not to issue any press
release or other public statement, whether written, electronic, oral, or
otherwise, disclosing the existence of this Agreement, the terms of this
Agreement, or any information relating to this Agreement without, in each case,
first obtaining the prior written consent of the other Party, which consent
shall not be unreasonably withheld, conditioned, or delayed; provided,  however,
that: (i) Gilead may issue press releases and other public statements as it
deems reasonably appropriate in connection with the Research, Development,
Manufacture, or Commercialization of Licensed Products under this Agreement
without such consent, but, to the extent practicable, with at least [***]
Business Days’ prior written notice to Hookipa; (ii) Hookipa and any of its
Affiliates may issue press releases and other public statements as it deems
reasonably appropriate to communicate the receipt of Regulatory Approval for any
Licensed Product or the receipt of any Milestone Payment or royalty payments
from Gilead pursuant to Section 9.2 or Section 9.3, including the corresponding
triggering event, without such consent, but, to the extent practicable, with at
least [***] Business Days’ prior written notice to Gilead; provided, that such
press release or statement by Hookipa or its Affiliates shall not disclose the
amount of such Milestone Payment or royalty payment; and (iii) without limiting
the foregoing clauses (i) and (ii), the Parties shall discuss in good faith from
time to time the advisability of joint or individual press releases with respect
to any material progress of a Program or the Research, Development, Manufacture,
or Commercialization of Licensed Products under this Agreement; provided, that
the issuance and substance of any such press release contemplated by this clause
(iii) shall be subject to mutual agreement of the Parties.

 

(c)          Re-Publication.  Nothing in Article 12 or this Article 17 (but
subject to the Parties’ other obligations under this Agreement) shall prohibit
either Party or its Affiliates from including, in future publications or press
releases, any information that was previously publicly disclosed by the other
Party or its Affiliates (other than by breach of this Agreement).  Any
authorization by a Party for information to be publicly disclosed in any
publication or press release of the other Party or its Affiliates shall be valid
for [***] days.

 

18.          GENERAL PROVISIONS

 

18.1        Assignment.  This Agreement may not be assigned or otherwise
transferred by either Party without the prior written consent of the other
Party; provided,  however, that either Party may assign this Agreement or
individual rights or obligations thereunder without the consent of the other
Party: (a) to any of its Affiliates; or (b) to a successor to all or
substantially all of its business or assets to which this Agreement
relates.  Any purported assignment in contravention of this Section 18.1 shall
be null and void and of no effect.  No assignment shall release either Party
from responsibility for the performance of its accrued obligations under this
Agreement and upon any such assignment, the assigning Party shall remain liable
for the performance of this Agreement and for any acts or omissions of its
assignee or its successor constituting a breach of this Agreement.  This
Agreement shall be binding upon and enforceable against the successor to or any
permitted assignees from either of the Parties.

 

18.2        Extension to Affiliates.  Gilead shall have the right to extend the
rights, immunities, and obligations granted in this Agreement to one (1) or more
of its Affiliates.  All applicable terms and provisions of this Agreement shall
apply to any such Affiliate to which this Agreement has been extended to the
same extent as such terms and provisions apply to Gilead.  Gilead shall remain
primarily liable for any acts or omissions of its Affiliates.

 

18.3        Severability.  To the extent permitted under any Applicable Laws,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under Applicable Laws, but should one (1) or more of the
provisions of this Agreement become void or unenforceable as a matter of law,
then such provision(s) shall be void and unenforceable only to the extent of
such invalidity or unenforceability, without invaliding the remainder of this
Agreement.  In such case, this Agreement shall be construed as if such
provision(s) were not contained herein and the remainder of this Agreement shall
be in full force and effect, and the Parties shall use their commercially
reasonable efforts to substitute for the invalid or unenforceable provision a
valid and enforceable provision which conforms as nearly as possible with the
original intent of the Parties.





41



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

18.4        Governing Law and Waiver of Jury Trial.

 

(a)          This Agreement and any dispute arising from the performance or
breach hereof shall be governed by and interpreted in accordance with the laws
of the State of New York, without giving effect to the application of any
conflict of laws principles that would require application of the laws of
another jurisdiction.  The provisions of the United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement
or any subject matter hereof.

 

(b)          THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY SHALL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE.  THE PARTIES AGREE THAT ANY OF THEM MAY FILE A
COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY, AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE
ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

 

18.5        Dispute Resolution; Rules of Arbitration.

 

(a)          Initial Dispute Resolution Process.  Except as otherwise set forth
in this Agreement, in the event of an unresolved matter, dispute, or issue which
relates to the breach or alleged breach or interpretation of this Agreement
(each, a “Dispute”) or which this Agreement expressly provides shall be resolved
in accordance with this Section 18.5 (each, a “Selected Dispute”), the Parties
shall refer the Dispute or Selected Dispute to the Alliance Managers for
discussion and resolution.  If the Alliance Managers are unable to resolve such
Dispute or Selected Dispute within [***] days of the Dispute or Selected Dispute
being referred to them by either Party in writing, either Party may require that
the Parties forward the matter to the Senior Officers (or designees with similar
authority to resolve such dispute), who shall attempt in good faith to resolve
such Dispute or Selected Dispute.  If the Senior Officers cannot resolve such
Dispute or Selected Dispute within [***] days of the matter being referred to
them in writing, then the Dispute or Selected Dispute shall be resolved as
provided in Sections 18.5(b),  18.5(c), or 18.5(e) as applicable.

 

(b)          Arbitration.  Any unresolved Dispute or Selected Dispute between
the Parties arising out of or in connection with this Agreement shall be
resolved by final and binding arbitration.  Whenever a Party decides to
institute arbitration proceedings, it shall give written notice to that effect
to the other Party.  Arbitration shall be held in New York, New York, according
to the Rules of Arbitration of the International Chamber of Commerce (“ICC
Rules”) in effect at the Effective Date, except as they may be modified herein
or by mutual agreement of the Parties.  All arbitration proceedings shall be
conducted by three (3) arbitrators unless otherwise mutually agreed by the
Parties.  The claimant and the respondent shall each nominate an arbitrator in
accordance with the ICC Rules, and the third arbitrator, who shall be the
president of the arbitral tribunal, shall be appointed by the two
(2) Party-appointed arbitrators in consultation with the Parties.  The
arbitrators shall: (i) be disinterested, neutral, and independent from both
Parties and all of their respective Affiliates; and (ii) have the requisite
experience and expertise in licensing and partnering agreements in the
pharmaceutical and biotechnology industries, shall have appropriate experience
with respect to the subject matter(s) to be arbitrated, and shall have some
experience in mediating or arbitrating issues relating to such agreements.  In
the case of any Dispute involving an alleged failure to use Commercially
Reasonable Efforts, the arbitrators shall in addition be an individual with
experience and expertise in the worldwide development and commercialization of
pharmaceuticals and the business, legal and scientific considerations related
thereto.  The Arbitrators shall have the authority to engage additional experts
as necessary in order to facilitate resolution of the Dispute or Selected
Dispute, as applicable.

 

(c)          Selected Dispute Arbitration.  Within [***] days after the
arbitrators for a Selected Dispute are nominated or appointed pursuant to
Section 18.5(b), each Party shall provide the arbitrators a proposal and written
memorandum in support of its position regarding the Selected Dispute, including
its specific proposal to resolve the Selected Dispute, as well as any
documentary evidence it wishes to provide in support thereof (each, a “Brief”),
and the arbitrators shall provide each Party’s Brief to the other Party after it
receives a Brief from each Party.  Within [***] days after a Party submits its
Brief, the other Party shall have the right to respond thereto.  The response
and any material in support thereof (each, a “Response”) will be provided to the
arbitrators and the other Party.  The arbitrators shall have the right to meet
with the Parties as necessary to inform the arbitrators’ determination and to
perform independent research and analysis.  Within [***] days of the receipt by
the arbitrators of both Parties’ Responses (or expiration of the [***]-day
period if any Party fails to submit a Response), the arbitrators shall deliver
their decision regarding the Selected Dispute in writing; provided, that the
arbitrators shall select one (1) of the resolutions proposed by the Parties
which corresponds with, or comes closer to, the determination of the
arbitrators.





42



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(d)          Confidentiality; Awards.  The Parties undertake to maintain
confidentiality in accordance with Article 12 as to the existence of the
arbitration proceedings and as to all submissions, correspondence, evidence, and
findings relating to the arbitration proceedings.  Sections 18.5(b) and
18.5(c) shall survive the termination of the arbitral proceedings.  No
arbitrator (nor any arbitral tribunal) shall have the power to award punitive
damages under this Agreement, and such award is expressly prohibited.  Decisions
of the arbitrator(s) shall be final and binding on the Parties, Judgment on the
award so rendered may be entered in any court of competent jurisdiction.  The
costs of the arbitration shall be shared by the Parties during the course of
such arbitration, as assessed by the International Chamber of Commerce, and
shall be borne as determined by the arbitrator(s).

 

(e)          Preliminary Injunctive Relief.  Notwithstanding anything to the
contrary, either Party may at any time seek to obtain preliminary injunctive
relief or other applicable provisional relief from a court of competent
jurisdiction with respect to an issue arising under this Agreement if the rights
of such Party would be prejudiced absent such relief.  A request by a Party to a
court of competent jurisdiction for interim measures necessary to preserve the
Party’s rights, including attachments or injunctions, shall not be deemed
incompatible with, or a waiver of, the agreement to mediate or arbitrate
contained in this Section 18.5, or the availability of interim measures of
protection under the ICC Rules.  Notwithstanding anything to the contrary in
this Section 18.5, any disputes regarding the scope, validity, enforceability,
or inventorship of any Patent Rights shall be submitted for final resolution by
a court of competent jurisdiction.

 

18.6        Force Majeure.  Neither Party shall be responsible to the other for
any failure or delay in performing any of its obligations under this Agreement
or for other nonperformance hereunder if such delay or nonperformance is caused
by strike, stoppage of labor, lockout or other labor trouble, earthquake, fire,
flood, accident, war, act of terrorism, act of God or of the government of any
country or of any local government, or by any other cause unavoidable or beyond
the control of any Party.  In such event, the Party affected shall provide the
other Party with written notice of the full particulars of the force majeure
event as soon as it becomes aware thereof, including its best estimate of the
likely extent and duration of the interference with its activities, and shall
use Commercially Reasonable Efforts to resume performance of its obligations as
soon as practicable.

 

18.7        Waivers and Amendments.  The failure of any Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other Party.  No
waiver shall be effective unless it has been given in writing and signed by the
Party giving such waiver.  No provision of this Agreement may be amended or
modified other than by a written document signed by authorized representatives
of each Party.

 

18.8        Relationship of the Parties.  Nothing contained in this Agreement
shall be deemed to constitute a partnership, joint venture, agency,
employee-employer relationship, or legal entity of any type between Hookipa and
Gilead, or to constitute one as the agent of the other.  Each Party agrees not
to construe this Agreement, or any of the transactions contemplated hereby, as a
partnership for any tax purposes.  Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give any Party
the power or authority to act for, bind, or commit the other.

 

18.9        Notices.  All notices and other communications between the Parties
shall be in writing and shall be deemed to have been duly given: (a) when
delivered in person; or (b) when delivered by FedEx or other internationally
recognized overnight delivery service, addressed as follows:

 

If to Gilead:

 

Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
USA
Attention: General Counsel

 

with copies (which shall not constitute notice) to:

 

Hogan Lovells US LLP
875 Third Avenue
New York, NY 10022
USA
Attention: Adam H. Golden





43



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

If to Hookipa:

 

Hookipa Biotech AG
St Marx Vienna Bio Center: Helmut-Qualtinger-Gasse 2
1030 Vienna
Austria
Attention: Joern Aldag, Chief Executive Officer

 

with copies (which shall not constitute notice) to:

 

McDermott Will & Emery Rechtsanwalte Steuerberater LLP
Feldbergstraβe 35
60323 Frankfurt a. M.
Germany
Attention: Dr. Rüdiger Herrmann

 

or to such other address or addresses as the parties may from time to time
designate in writing.

 

18.10      Further Assurances.  Gilead and Hookipa hereby covenant and agree
without the necessity of any further consideration, to execute, acknowledge, and
deliver any and all such other documents and take any such other action as may
be reasonably necessary to carry out the intent and purposes of this Agreement.

 

18.11      Compliance with Law.  Each Party shall perform its obligations under
this Agreement in accordance with all Applicable Laws.  No Party shall, or shall
be required to, undertake any activity under or in connection with this
Agreement which violates, or which it believes in good faith may violate, any
Applicable Law.

 

18.12      No Third Party Beneficiary Rights.  The provisions of this Agreement
are for the sole benefit of the Parties and their successors and permitted
assigns, and they shall not be construed as conferring any rights to any Third
Party (including any third party beneficiary rights), except for the
indemnification rights of the Gilead Indemnitees pursuant to Sections 16.1 and
16.3 and the indemnification rights of the Hookipa Indemnitees pursuant to
Sections 16.2 and 16.3.

 

18.13      English Language.  This Agreement is written and executed in the
English language.  Any translation into any other language shall not be an
official version of this Agreement and in the event of any conflict in
interpretation between the English version and such translation, the English
version shall prevail.

 

18.14      Expenses.  Except as otherwise expressly provided in this Agreement,
each Party shall pay the fees and expenses of its respective lawyers and other
experts and all other expenses and costs incurred by such Party incidental to
the negotiation, preparation, execution, and delivery of this Agreement.

 

18.15      Entire Agreement.  This Agreement, together with its Exhibits and
Schedules, and [***] sets forth the entire agreement and understanding of the
Parties as to the subject matter hereof and supersedes all proposals, oral or
written, and all other prior communications between the Parties with respect to
such subject matter other than the Prior CDA; provided, that, as of the
Effective Date, the Prior CDA shall not apply to the disclosure of any
Confidential Information under this Agreement, which disclosure shall be
governed by Article 12.  In the event of any conflict between a substantive
provision of this Agreement and any Exhibit or Schedule hereto, the substantive
provisions of this Agreement shall prevail.

 

18.16      Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.  Counterparts and any
other document required to be executed and delivered hereunder may be delivered
via electronic mail (including .pdf or any electronic signature complying with
the U.S. federal ESIGN Act of 2000 (e.g., www.docusign.com)) or other
transmission method and any counterpart or such document so delivered shall be
deemed to have been duly and validly delivered and be valid and effective for
all purposes.

 

18.17      Cumulative Remedies.  No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.

 

[Signature Page Follows]

 

 



44



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives.

 

 

 

 

GILEAD SCIENCES, INC.

Picture 3 [hook20191231ex101834cb9001.jpg]

Picture 2 [hook20191231ex101834cb9002.jpg]

 

[Signature Page to Research Collaboration and License Agreement]

 

 



 



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

EXHIBIT A

 

[***]

 

Attached.

 

 



A-1



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

[***]

 

[***]

 

a)  [***]

 

i)  [***]

 

[***]

 

[***]

 

Table 1: [***]

 

 

 

 

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

Table 2: [***]

 

 

 

 

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

ii)  [***]

 

Table 3: [***]

 

 

 

 

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

b)  [***]

 

i)  [***]

 

[***]

 





 



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

ii) [***]

 

Table 4: [***]

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

iii)  [***]

 

Table 5:  [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

iv)  [***]

 

Table 6:  [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

Table 7:  [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

c)  [***]

 

[***]





 



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Table 8:  [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Table 9: [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

d)  [***]

 

i)  [***]

 

[***]

 

ii)  [***]

 

[***]

 

Table 10:  [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

 

 

 

 

[***]

 

iii)  [***]

 

[***]

 

iv)  [***]

 

[***]





 



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

Table 11:  [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 



 



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

EXHIBIT B

 

[***]

 

Attached.

 

 



B-1



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

[***]

 

[***]

 

a) [***]

b) [***]

c) [***]

d) [***]

e) [***]

 

a)  [***]

 

i)  [***]

 

[***]

 

Table 1: [***]

 

 

 

 

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

Table 2: [***]

 

 

 

 

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]





 



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

ii)  [***]

 

Table 3: [***]

 

 

 

 

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

b)  [***]

 

i)  [***]

 

[***]

 

[***]

 

ii)  [***]

 

Table 4:  [***]

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

iii) [***]

 

Table 5: [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 





 



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

iv) [***]

 

Table 6:  [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Table 7: [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

c) [***]

 

[***]

 

Table 8:  [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

d)  [***]

 

i)  [***]

 

[***]

 

ii) [***]

 

[***]

 





 



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

Table 9: [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

 

 

 

 

[***]

 

ii)  [***]

 

[***]

 

Table 10:  [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

iii)  [***]

 

[***]

 

iv)  [***]

 

[***]

 

Table 11:  [***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 



 



CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

EXHIBIT C

 

[***]

 

Attached.

 

 



C-1



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

EXHIBIT C

 

[***]

 

[***]

 

 



 



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

Exhibit C: Hookipa Patent Rights

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

    

[***]

    

[***]

    

[***]

    

[***]

    

[***]

    

[***]

    

[***]

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 





1



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

[***]

    

[***]

    

 

    

 

    

 

    

 

    

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 



2



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

Exhibit C: Other Patent Rights

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

    

[***]

    

[***]

    

 

    

 

    

 

    

 

    

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 



1



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

SCHEDULE 9.5(a)

 

[***]

 

[***]

 

1.            [***]

 

[***]:

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

2.            [***]

 

[***]:

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 





Schedule 9.5(a)-1



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

3.            [***]

 

[***]:

 

 

 

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

 

A.           [***]

 

B.           [***]

 

C.           [***]

 

 



Schedule 9.5(a)-2



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

SCHEDULE 17.2(b)

 

DRAFT PRESS RELEASE

 

Attached.

 

Schedule 17.2(b)-1

 

 



Schedule 17.2(b)-1



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

Picture 1 [hook20191231ex101834cb9003.jpg]

 

Hookipa and Gilead Enter into a Collaboration and License Agreement to Develop
Immunotherapies Against HIV and Hepatitis B

 

·



Hookipa and Gilead will jointly develop therapeutics against HIV and Hepatitis B
infections

·



Hookipa and Gilead will jointly research and Hookipa wilt manufacture
arenavirus-based vectors for clinical development by Gilead

·



The deal expands the relationship between Hookipa and Gilead following Gilead’s
participation in Hookipa’s Series C financing in December 2017

·



Total potential deal value exceeds $400 million, including upfront and milestone
payments, plus research and development funding

 

Vienna, Austria and Foster City, CA, 5 June 2018 - Hookipa Biotech AG
(“Hookipa”), a clinical-stage biotech company pioneering an innovative class of
active immunization therapies for oncology and infectious diseases and Gilead
Sciences, Inc., (“Gilead”), a research-based biopharmaceutical company that
discovers, develops and commercializes innovative medicines in areas of unmet
medical need, today announced that they have entered into a research
collaboration and license agreement that grants Gilead exclusive rights to
Hookipa’s TheraT® and Vaxwave® arenavirus vector-based immunization technologies
for two major chronic infectious disease indications, hepatitis B virus (HBV)
and human immunodeficiency virus (HIV).

 

Under the terms of the agreement, Gilead will provide an upfront payment of $10
million.  Additionally, Hookipa will be eligible to receive milestone payments
based upon the achievement of specified development, regulatory, and commercial
milestones up to a total of more than $400 million.  Gilead will fund all
research and development activities.  Hookipa will also be eligible to receive
tiered royalties on net sales.

 

“Gilead, a world leader in innovative therapies against major viral diseases, is
the ideal partner for us to drive our pipeline development in this area for the
benefit of patients in need.  This partnership is strong recognition of our
unique immunization technology, and helps us concentrate our own energy and
resources on immuno-oncology,” commented Joern Aldag, Chief Executive Officer of
Hookipa.  “The collaborative HIV and HBV programs nicely complement our
significant efforts in the infectious disease area with an exciting proprietary
prophylactic CMV vaccine.”

 

“Gilead is committed to advancing innovative approaches directed at functional
cures against HIV and HBV,” said Bill Lee, PhD, Executive Vice President of
Research, Gilead.  “We are convinced that Hookipa’s unique therapeutic vaccine
technology, which has demonstrated excellent safety and immunogenicity in Phase
1 clinical studies, has strong potential to have synergistic effect with other
Gilead cure efforts in both of these diseases areas.  Our ultimate long-term
goal is to eliminate the need for life-long antiviral therapy for millions of
patients around the world.”

 

-END-

 





2



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

About Gilead Sciences, Inc.

 

Gilead Sciences, Inc. is a research-based biopharmaceutical company that
discovers, develops and commercializes innovative medicines in areas of unmet
medical need.  The company strives to transform and simplify care for people
with life-threatening illnesses around the world.  Gilead has operations in more
than 35 countries worldwide, with headquarters in Foster City, California.

 

About Hookipa Biotech

 

Hookipa Biotech is a clinical stage company developing next-generation
immunotherapies for infectious diseases and cancer using novel proprietary
arenavirus vector platforms.

 

Hookipa’s Vaxwave® technology presents a completely new replication-defective
viral vector platform designed to overcome the limitations of current
technologies.  Vaxwave® is based on lymphocytic choriomeningitis virus
(LCMV).  In this vector the gene encoding the LCMV envelope protein, normally
responsible for virus entry into target cells, has been deleted and replaced
with an antigen of interest.  The resulting vectors infect dendritic cells and
stimulate very potent and long-lasting immune response, however they cannot
replicate and are therefore non-pathogenic and inherently safe.

 

Hookipa’s TheraT® platform is based on an attenuated replicating arenavirus and
is capable of eliciting the most potent T cell responses - a crucial step in
treating patients with aggressive cancers.  Significant pre-clinical data
demonstrates that TheraT is a powerful modality capable of turning “cold tumors
hot” which should result in an additional layer of efficacy in the fight against
solid tumors.  Specifically, TheraT® has proven to be safe in animals as well as
capable of eliciting uniquely potent antigen-specific CD8+ cytotoxic T cell
responses and strong tumor control in mice.  The first clinical trial with
HB-201 targeting human papilloma virus-induced head and neck cancer is currently
being prepared.  This immuno-oncology technology is further being leveraged to
target tumor self-antigens or shared neoantigens.

 

Find out more about Hookipa online at http://hookipabiotech.com/.

 

Gilead Forward-Looking Statements

 

This press release includes forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995 that are subject to risks,
uncertainties and other factors, including the risk that the parties may not
realize the potential benefits of this collaboration.  All statements other than
statements of historical fact are statements that could be deemed
forward-looking statements.  These risks, uncertainties and other factors could
cause actual results to differ materially from those referred to in the
forward-looking statements.  The reader is cautioned not to rely on these
forward-looking statements.  These and other risks are described in detail in
Gilead’s Annual Report on Form 10-K for the year ended December 31, 2017, as
filed with the U.S. Securities and Exchange Commission.  All forward-looking
statements are based on information currently available to Gilead, and Gilead
assumes no obligation to update any such forward-looking statements.

 

Issued for and on behalf of Hookipa Biotech AG by Instinctif Partners.  For
further information please contact:

 

Hookipa
Joern Aldag
CEO
Hookipa Biotech AG
ialdag@hookipabiotech.com

Marine Popoff
Communications Analyst
Hookipa Biotech AG
mpopoff@hookipabiotech.com

 

 





3



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

Media enquiries
Sue Charles/ Ashley Tapp
Instinctif Partners
hookipa@instinctif.com
+44 (0)20 7866 7863

 

Gilead
Investors
Sung Lee, +1-650-524-7792
or
Media
Amy Flood, +1-650-522-5643

 

 



4



 

CERTAIN IDENTIFIED INFORMATION MARKED BY [*] HAS BEEN EXCLUDED FROM THIS
EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED

CONFIDENTIAL

22 December 2019

Hookipa Biotech GmbH St Marx Vienna BioCenter

Helmut-Qualtinger-Gasse 2

1030 Vienna, Austria

Re: Amendment to the Research Collaboration and License Agreement

Dear Ladies and Gentlemen:

Reference is hereby made to the Research Collaboration and License Agreement,
dated as of June 4, 2018, by and between Gilead Sciences, Inc. (“Gilead”) and
Hookipa Biotech GmbH (formerly Hookipa Biotech AG) (“Hookipa,” and each of
Gilead and Hookipa, a “Party” and, collectively, the “Parties”), as amended from
time to time (the “Agreement”). The Parties desire to amend the Agreement
effective as of date hereof as set forth herein. Capitalized terms used herein,
but not defined herein, have the meanings set forth in the Agreement.

1.    HBV Research Plan.

The Parties acknowledge and agree that the [*]. Further, the Parties acknowledge
and agree that some or all of [*] are no longer necessary to include in the HBV
Research Plan. In addition, the Parties agree to update (i) Table 2 ([*]) of the
HBV Research Plan to reflect [*], (ii) Table 3 ([*]) of the HBV Research Plan to
reflect [*], (iii) Table 8 ([*]) of the HBV Research Plan to delete reference to
HBV-Study 4, and (iv) Table 9 ([*]) of the HBV Research Plan to amend the scope
of Platform- HBV-Study 1, and to amend the wording in sections c) and d) of the
HBV Research Plan. Accordingly, the HBV Research Plan shall be amended and
restated in its entirety in the form of Exhibit A attached hereto.

2.    HBV Pre-Clinical Milestone.

a.



Notwithstanding anything to the contrary in Section 9.2(a)(i) of the Agreement,
including anything that would require a different or additional payment amount
from Gilead, following Hookipa’s delivery to Gilead of  [*] and [*], in each
case, in compliance with the HBV Research Plan, Gilead shall pay Hookipa a one
(1)-time payment of [*] for [*].

b.



Section 9.2(a)(ii) of the Agreement is hereby amended by deleting such section
in its entirety and replacing such section with the following:

“(ii) Gilead shall pay Hookipa a one (1)-time payment of Four Million USD
($4,000,000) after [*]. Gilead shall notify Hookipa in writing promptly after
[*].”

 

 



 



 

CONFIDENTIAL

3.    Termination for Convenience.

a.



Sections 13.4(a)(i) and 13.4(a)(ii) of the Agreement are each hereby amended by
deleting “to be mutually agreed between the Parties” from the second sentence of
each section.

b.



Section 13.4(b) of the Agreement is hereby amended and restated as follows:

“Termination of Agreement by Gilead for Convenience. On a Program-by-Program
basis (including, for clarity, any new program(s) that may be included in the
Agreement after the date hereof by mutual agreement of the Parties), at any time
after the expiration or termination of the Collaboration Term for such Program,
Gilead shall have the right to terminate this Agreement with respect to such
Program or on a Licensed Product-by- Licensed Product or a country-by-country
basis with respect to such Program for convenience upon thirty (30) days’ prior
written notice to Hookipa.”

4.    Funding of [*] and GMP Manufacturingring.

Subsequent to the execution of this letter agreement (“Letter Agreement”), the
Parties intend to enter into amendments to the HBV Research Plan and HIV
Research Plan and certain other terms of the Agreement (the “Amendments”) to
accelerate and expand the HBV Program and the HIV Program towards Phase 1
Clinical Trials. The Parties desire to progress the HBV Program and the HIV
Program during the time needed by the Parties to further discuss, negotiate and,
subject to agreement by both Parties, reach definitive agreement on such
Amendments (“Negotiation Period”). The Parties herewith agree as follows
irrespective of whether the subsequent execution of these Amendments occur:

a.



Preliminary Development and Manufacturing Activities. During the Negotiation
Period, Hookipa shall continue to perform the envisaged activities set forth in
the non-exhaustive list on Exhibit B attached hereto and such other activities
which are not described in the current HBV Research Plan or HIV Research Plan
but which have been approved by Gilead in writing (including email) shall be
performed solely by Hookipa or jointly by the Parties during such period
(“Preliminary Activities”). Hookipa may engage certain contract manufacturing
organizations to perform such Preliminary Activities solely to the extent
expressly set forth on Exhibit B or expressly approved by Gilead in writing
(including email).

b.



Expense Reimbursement. Gilead agrees to reimburse Hookipa (i) for all
Out-of-Pocket Costs actually incurred (with no markup) by Hookipa and (ii) at
the FTE Rate for the costs of any FTEs actually performing activities, in each
case, in the performance of such Preliminary Activities provided that (A) such
Out-of-Pocket Costs and FTE costs are listed in Exhibit B or (B) for any such
Out-of-Pocket Costs and FTE costs not listed in Exhibit B, any single item of
such costs does not exceed [*] (collectively, the “Reimbursable Expenses”).
Gilead shall not be responsible for any Out-of-Pocket Costs or FTE costs not
listed in Exhibit B and incurred by Hookipa in connection with the Preliminary
Activities in excess of such caps unless Gilead has approved such costs in
writing (including email) prior to Hookipa’s incurrence of such costs. The
invoicing and payment of the Reimbursable Expenses shall be in accordance with
the terms of the Agreement.





2



 

CONFIDENTIAL

c.



Term. Gilead’s obligations of payment for Reimbursable Expenses under this
Section 4 of this Letter Agreement will expire automatically upon (i) execution
of the Amendments, or (ii) termination by the Parties of the Preliminary
Activities following good faith negotiations. Execution of the Amendments
pursuant to clause (i) and termination of the Preliminary Activities for any
reason pursuant to clause (ii) shall not relieve the Parties of any liability or
obligation which accrued hereunder prior to the effective date of such execution
or termination unless otherwise addressed in the Amendments.

5.    General.

Except as expressly set forth in this Letter Agreement, the Agreement shall
remain unchanged and in full force and effect in accordance with its terms;
provided, however, that to the extent that any of the terms and conditions of
this Letter Agreement are inconsistent with the terms and conditions of the
Agreement, the terms of this Letter Agreement will govern. This Letter
Agreement, including the exhibits attached hereto, constitutes the entire
agreement between the Parties regarding the subject matter hereof and supersedes
all prior and contemporaneous agreements and understandings between the Parties
related to the subject matter set forth herein. The invalidity or
unenforceability of any term or provision of this Letter Agreement shall not
affect the validity or enforceability of any term or provision of the Agreement.
This Letter Agreement may not be amended or supplemented in any way except in
writing, signed by authorized representatives of both Parties. This Letter
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all which together shall constitute one and the same
instrument. Signatures to this Letter Agreement transmitted by facsimile, by
electronic mail in “portable document format” (“.pdf”), or by any other
electronic means shall have the same effect as physical delivery of the paper
document bearing the original signature.

[signature page follows]

 



3



 

 

 

 

Sincerely,

 

 

 

Gilead Sciences, Inc.

 

By: /s/ William Lee

 

Name: William Lee

 

Title: EVP, Research

Agreed and acknowledged:

 

Hookipa Biotech GmbH

 

By: /s/ Joern Aldag

 

Name: Joern Aldag

 

Title: CEO

 





 



 

CONFIDENTIAL

[*]

 

 

 

 

